Exhibit10.1

 

 

 

POST PETITION SUPERPRIORITY LOAN AGREEMENT

dated as of March 10, 2015

among

Dune Energy, Inc.,

as Borrower,

Bank of Montreal,

as Administrative Agent,

and

The Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

ARTICLE I

  

DEFINITIONS AND ACCOUNTING MATTERS

  

2

  

Section 1.01.

Terms Defined Above   2   

Section 1.02.

Certain Defined Terms   2   

Section 1.03.

Terms Generally; Rules of Construction   20   

Section 1.04.

Accounting Terms and Determinations; GAAP   21   

ARTICLE II

  

THE CREDITS

  

21

  

Section 2.01.

Commitments   21   

Section 2.02.

Loans and Borrowings   21   

Section 2.03.

Requests for Borrowings   22   

Section 2.04.

Funding of Borrowings   23   

Section 2.05.

Termination and Reduction of Aggregate Maximum Credit Amounts   23   

ARTICLE III

  

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

  

24

  

Section 3.01.

Repayment of Loans   24   

Section 3.02.

Interest   24   

Section 3.03.

Prepayments   25   

Section 3.04.

Fees   25   

ARTICLE IV

  

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

  

26

  

Section 4.01.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs   26   

Section 4.02.

Presumption of Payment by the Borrower   27   

Section 4.03.

Certain Deductions by the Administrative Agent   27   

Section 4.04.

Disposition of Proceeds   27   

Section 4.05.

Defaulting Lenders   28   

ARTICLE V

  

INCREASED COSTS; TAXES

  

29

  

Section 5.01.

Increased Costs   29   

Section 5.02.

Taxes   29   

Section 5.03.

Mitigation Obligations; Replacement of Lenders   31   

 

i



--------------------------------------------------------------------------------

ARTICLE VI

  

CONDITIONS PRECEDENT

  

31

  

Section 6.01.

Effective Date   31   

Section 6.02.

Each Credit Event   33   

ARTICLE VII

  

REPRESENTATIONS AND WARRANTIES

  

34

  

Section 7.01.

Organization; Powers   34   

Section 7.02.

Authority; Enforceability   34   

Section 7.03.

Approvals; No Conflicts   34   

Section 7.04.

Financial Condition; No Material Adverse Change   35   

Section 7.05.

Litigation   36   

Section 7.06.

Environmental Matters   36   

Section 7.07.

Compliance with the Laws and Agreements; No Defaults   37   

Section 7.08.

Investment Company Act   37   

Section 7.09.

Taxes   37   

Section 7.10.

ERISA   37   

Section 7.11.

Disclosure; No Material Misstatements   38   

Section 7.12.

Insurance   38   

Section 7.13.

Restriction on Liens   39   

Section 7.14.

Subsidiaries; Foreign Operations   39   

Section 7.15.

Location of Business and Offices   39   

Section 7.16.

Properties; Titles, Etc   39   

Section 7.17.

Maintenance of Properties   40   

Section 7.18.

Gas Imbalances, Prepayments   41   

Section 7.19.

Marketing of Production   41   

Section 7.20.

Swap Agreements   41   

Section 7.21.

Use of Loans   41   

Section 7.22.

Foreign Corrupt Practices   41   

Section 7.23.

Money Laundering   42   

Section 7.24.

OFAC   42   

Section 7.25.

Reorganization Matters   42   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII    AFFIRMATIVE COVENANTS   

42

  

Section 8.01.

Financial Statements; Other Information   42   

Section 8.02.

Notices of Material Events   45   

Section 8.03.

Existence; Conduct of Business   46   

Section 8.04.

Payment of Obligations   46   

Section 8.05.

Performance of Obligations under Loan Documents   46   

Section 8.06.

Operation and Maintenance of Properties   46   

Section 8.07.

Insurance   47   

Section 8.08.

Books and Records; Inspection Rights   47   

Section 8.09.

Compliance with Laws   47   

Section 8.10.

Environmental Matters   48   

Section 8.11.

Further Assurances   49   

Section 8.12.

ERISA Compliance   50   

Section 8.13.

Use of Proceeds   50   

Section 8.14.

Commodity Hedging   50   

Section 8.15.

Lender Meetings   50   

Section 8.16.

Data Room   50   

Section 8.17.

Funding of Segregated Accounts   51   

Section 8.18.

Segregated Payments   51   

Section 8.19.

Cash Management Bank   51   

Section 8.20.

Milestones   51   

Section 8.21.

Compliance with DIP Budget   52    ARTICLE IX    NEGATIVE COVENANTS   

52

  

Section 9.01.

Debt   52   

Section 9.02.

Liens   53   

Section 9.03.

Dividends, Distributions and Redemptions; Repayment of Debt   53   

Section 9.04.

Prepayments, etc   53   

Section 9.05.

Investments, Loans and Advances   54   

Section 9.06.

Nature of Business; International Operations   54   

Section 9.07.

Limitation on Leases   54   

 

iii



--------------------------------------------------------------------------------

Section 9.08.

Proceeds of Loans   54   

Section 9.09.

ERISA Compliance   55   

Section 9.10.

Sale or Discount of Receivables   55   

Section 9.11.

Mergers, Etc   55   

Section 9.12.

Sale of Properties   55   

Section 9.13.

Transactions with Affiliates   56   

Section 9.14.

Subsidiaries   56   

Section 9.15.

Negative Pledge Agreements; Dividend Restrictions   56   

Section 9.16.

Gas Imbalances, Take-or-Pay or Other Prepayments   56   

Section 9.17.

Swap Agreements   56   

Section 9.18.

Marketing Activities   56   

Section 9.19.

No Surcharge   57   

Section 9.20.

No Superpriority Claims   57   

Section 9.21.

Expenditures   57   

Section 9.22.

Employee Matters   57    ARTICLE X    EVENTS OF DEFAULT; REMEDIES    57   

Section 10.01.

Events of Default   57   

Section 10.02.

Remedies   61   

Section 10.03.

Action by Administrative Agent   62    ARTICLE XI    THE AGENTS    62   

Section 11.01.

Appointment; Powers   62   

Section 11.02.

Duties and Obligations of Administrative Agent   62   

Section 11.03.

Action by Administrative Agent   63   

Section 11.04.

Reliance by Administrative Agent   64   

Section 11.05.

Subagents   64   

Section 11.06.

Resignation of Administrative Agent   64   

Section 11.07.

Agent as Lenders   65   

Section 11.08.

No Reliance   65   

Section 11.09.

Administrative Agent May File Proofs of Claim   65   

Section 11.10.

Authority of Administrative Agent to Release Collateral and Liens   66   

 

iv



--------------------------------------------------------------------------------

ARTICLE XII    MISCELLANEOUS    66   

Section 12.01.

Notices   66   

Section 12.02.

Waivers; Amendments   67   

Section 12.03.

Expenses, Indemnity; Damage Waiver   68   

Section 12.04.

Successors and Assigns   70   

Section 12.05.

Survival; Revival; Reinstatement   73   

Section 12.06.

Counterparts; Integration; Effectiveness   74   

Section 12.07.

Severability   74   

Section 12.08.

Right of Setoff   74   

Section 12.09.

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS   75   

Section 12.10.

Headings   76   

Section 12.11.

Confidentiality   76   

Section 12.12.

Interest Rate Limitation   77   

Section 12.13.

EXCULPATION PROVISIONS   77   

Section 12.14.

Collateral Matters; Swap Agreements   78   

Section 12.15.

No Third Party Beneficiaries   78   

Section 12.16.

Flood Insurance   78   

Section 12.17.

USA Patriot Act Notice   79   

Section 12.18.

Parties Including Trustees; Bankruptcy Court Proceedings   79   

Section 12.19.

Pre-Petition Loan Documents   79    ARTICLE XIII    PRIORITY AND COLLATERAL
SECURITY    80   

Section 13.01.

Superpriority Claims and Collateral Security   80   

Section 13.02.

No Discharge; Survival of Claims   81   

Section 13.03.

Orders   81   

Section 13.04.

Waiver of any Priming Rights and Non-Consensual Use of Cash Collateral   81   

 

v



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I List of Maximum Credit Amounts Exhibit A Form of Note Exhibit B Form of
Borrowing Request Exhibit C Form of Budget Compliance Certificate Exhibit D Form
of Compliance Certificate Exhibit E DIP Budget Exhibit F Security Instruments
Exhibit G Form of Assignment and Assumption Exhibit H Form of Interim Financing
Order Schedule 7.04 Material Adverse Effect Events Schedule 7.05 Litigation
Schedule 7.06 Environmental Matters Schedule 7.09 Tax Returns and Reports
Schedule 7.15 Location of Business and Offices Schedule 7.18 Gas Imbalances
Schedule 7.19 Marketing Contracts Schedule 9.01 Debt Schedule 9.02 Liens
Schedule 9.04 Investments

 

vi



--------------------------------------------------------------------------------

THIS POST PETITION SUPERPRIORITY LOAN AGREEMENT dated as of March 10, 2015, is
among: Dune Energy, Inc., a Delaware corporation (the “Borrower”); each of the
Lenders from time to time party hereto; and Bank of Montreal (in its individual
capacity, “BMO”), as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

RECITALS

A. On March 8, 2015 (the “Petition Date”), the Borrower filed a voluntary
petition with the United States Bankruptcy Court for the Western District of
Texas, Austin Division for relief under Chapter 11 of Title 11 of the United
States Code (as amended, the “Bankruptcy Code”).

B. Prior to the Petition Date, financing was provided to the Borrower pursuant
to the Amended and Restated Credit Agreement, dated as of December 22, 2011 (as
amended, modified, supplemented or otherwise modified through the Petition Date,
the “Pre-Petition Credit Agreement”), among the Borrower, certain financial
institutions, as lenders, and Bank of Montreal, as administrative agent and as a
lender.

C. Prior to the Petition Date, the Borrower issued floating rate senior secured
notes due 2016 (the “Pre-Petition Senior Notes”) in an original principal amount
of up to $50,000,000 pursuant to that certain Indenture dated as of December 22,
2011 (the “Pre-Petition Senior Indenture”) among the Borrower, as issuer, the
Subsidiary Guarantors (as defined therein) and U.S. Bank National Association,
as trustee.

D. The Borrower has requested that the Lenders provide financing to the Company
consisting of a secured, superpriority revolving credit facility (the “DIP
Facility”) that will be initially guaranteed by Dune Operating Company and Dune
Properties, Inc. (the “Guarantors” and, together with the Borrower, the
“Debtors”).

E. On the Petition Date, each Guarantor also filed a voluntary petition with the
United States Bankruptcy Court for the Western District of Texas, Austin
Division for relief under the Bankruptcy Code.

F. The Lenders have agreed to make loans available to the Borrower from time to
time on a revolving basis in an aggregate principal amount of up to $10,000,000
under the DIP Facility upon the terms and conditions set forth herein,
including, where applicable, entry of the Final Financing Order in the
Borrower’s and the Guarantors’ Bankruptcy Cases (as defined below) in order to
pay the fees, costs and expenses incurred by the Debtors in the administration
of the Bankruptcy Cases and provide working capital for the Debtors in
accordance with the DIP Budget (as defined below).

 

1



--------------------------------------------------------------------------------

G. Now, therefore, in consideration of the mutual covenants and agreements
herein contained and of the loans, extensions of credit and commitments
hereinafter referred to, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01. Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02. Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Maximum Credit Amounts” at any time means, (x) with respect to the
period after the entry of the Interim Financing Order but prior to entry of the
Final Financing Order, $3,000,000 and (y) with respect to the period on and
after entry of the Final Financing Order, $10,000,000, as the same may be
reduced or terminated pursuant to Section 2.05.

“Agreement” means this Post-Petition Superpriority Loan Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for a one month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%, provided that, for the avoidance
of doubt, the LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 (or any successor or substitute page) at approximately
11:00 a.m., New York time, on such day (or the immediately preceding Business
Days if such day is not a day on which banks are open for dealings in dollar
deposits in the London interbank market). Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.

“Applicable Margin” means 2.75%.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount. The initial Applicable Percentage of each Lender is set forth on Annex
I.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating at the time of
entering into the Swap Agreement is A/A3 by S&P or Moody’s (or their equivalent)
or higher.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., (c) DeGolyer & MacNaughton
and (d) any other independent petroleum engineers reasonably acceptable to the
Required Lenders.

“Asset Sale” means the sale, lease, assignment or other transfer for value by
the Borrower or any Subsidiary to any Person (other than the Borrower or a
Guarantor) of any Property, asset or right of the Borrower or such Subsidiary,
other than (i) the sale of Hydrocarbons in the ordinary course of business,
(ii) the sale or lease of obsolete, worn-out or surplus equipment in the
ordinary course of business or (iii) the sale or lease of inventory in the
ordinary course of business.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit G or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bankruptcy Cases” means the chapter 11 cases of the Debtors under case nos.
15-10336 through 15-10338 in the Bankruptcy Court or such other court having
jurisdiction over such cases, or any cases under chapter 7 of the Bankruptcy
Code upon the conversion of any of such cases, or in any other proceedings
superseding or related to any of the foregoing.

“Bankruptcy Code” has the meaning set forth in the recitals hereto.

“Bankruptcy Court” means the United States Bankruptcy Court for the Western
District of Texas, Austin Division or such other courts as shall have
jurisdiction over the Bankruptcy Cases.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means a borrowing of Loans.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Budget Compliance Certificate” means a written certificate, in the form of
Exhibit C, signed by the CRO and delivered for any weekly period as required by
Section 8.01(n) to the Administrative Agent stating, inter alia, that (i) the
proceeds of the Loans used during the immediately preceding week were for one of
the types of expenditures set forth in Sections 8.13 and 9.21 and in compliance
with the maximum amounts permitted to be expended thereunder for the relevant
time period in accordance with the DIP Budget (including any usage of the
Permitted Variance) or, if not, a description of such non-compliance and (ii) no
Default has occurred, or, if a Default has occurred, that a Default has occurred
together with the description of such Default.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed.

“Capital Leases” means, in respect of any Person, all leases that are or should
be, in accordance with GAAP, recorded as capital leases on the balance sheet of
the Person liable (whether contingent or otherwise) for the payment of rent
thereunder. Any lease that was treated as an operating lease under GAAP at the
time it was entered into that later becomes a capital lease as a result of a
change in GAAP during the life of such lease, including any renewals, shall be
treated as an operating lease for all purposes under this Agreement, and any
lease that was treated as a capital lease under GAAP at the time it was entered
into that later becomes an operating lease as a result of a change in GAAP
during the life of such lease, including any renewals, shall be treated as a
capital lease for all purposes under this Agreement.

“Carve-Out Amount” has the meaning set forth in the Financing Orders.

“Carve-Out Expenses” means (a) those accrued, but unpaid, statutory fees payable
to the U.S. Trustee pursuant to 28 U.S.C. § 1930(a)(6); (b) those accrued, but
unpaid, fees payable to the Clerk of the Court; (c) the lesser of (i) the amount
of the unpaid and outstanding reasonable fees, costs and expenses actually
incurred by the Debtors’ professionals (including ordinary course professionals)
and (ii) the budgeted and unpaid amount of the fees, costs and expenses of the
Debtors’ professionals (including ordinary course professionals) as set forth in
the DIP Budget, in each case (e.g., (a), (b) and (c)) for the period from and
after the Petition Date through the Termination Date, minus the amounts of the
retainers or any other unapplied funds held by the Debtors’ professionals
(including ordinary course professionals) or any set-offs available to Debtors
as of the Termination Date; provided, that such fees, costs and expenses with
respect to Debtors’ non-ordinary course professionals are ultimately allowed by
a final order of the Court pursuant to Section 330 of the Bankruptcy Code within
sixty (60) days of the Termination Date; (d) in an amount not to exceed
$235,000, all employee payroll, benefits, taxes, and employee expenses that have
been accrued since the last post-petition funded payroll period through and
including the Termination Date and which remain unpaid; (e) all compensation and
expense reimbursement for the Debtors’ Chief Restructuring Officer that have
accrued from and after the Petition Date through and including the Termination
Date and remain unpaid and that are allowed by final order pursuant to
Section 330 of the Bankruptcy Code not later than sixty (60) days following the
Termination Date; (f) any severance taxes and royalty interest payments that
have become due and owing as a result of production after the period
corresponding to the last receipt of proceeds by Debtors through the Termination
Date or effective date of any sale, whichever is earlier and which remain unpaid
or unsegregated in the separate royalty and trust accounts; and (g) in an amount
not to exceed $30,000, any and all claims for health care services provided
prior to the Termination Date pursuant to any of the Debtors’ self-funded
insurance from the Petition Date through and including the Termination Date and
which remain unpaid and have not been separately segregated in the account
designated for such payment of such amounts.

 

4



--------------------------------------------------------------------------------

“Carve-Out Trigger Notice” means a notice from the Administrative Agent to the
Borrower pursuant to a Financing Order stating that an Event of Default has
occurred and the Termination Date has occurred or will occur as a result
thereof.

“Cash Management Agreement” means any agreement to provide Cash Management
Services.

“Cash Management Services” means any one or more of the following types of
services or facilities: (i) ACH transactions, (ii) treasury and/or cash
management services, including, without limitation, controlled disbursement
services, (iii) foreign exchange facilities, (iv) credit or debit cards,
(v) deposit and other accounts and (vi) merchant services (other than those
constituting a line of credit).

“Casualty Event” means any loss, casualty or other damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Oil and Gas Property of the Borrower or any of its
Subsidiaries having an estimated dollar amount in excess of $1,000,000.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 5.01(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of
America or foreign regulatory authorities, in each case pursuant to Basel III
(but not Basel II), shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986, and any successor statute.

“Collateral” means any property of the Borrower or the Guarantors upon which a
security interest in favor of the Administrative Agent for the benefit of the
holders of Secured Obligations is purported to be granted pursuant to any
Security Instrument or any Financing Order.

“Commitment” means, with respect to each Lender at any time, the commitment of
such Lender to make Loans, as such commitment may be (a) modified from time to
time pursuant to Section 2.05 and (b) modified from time to time pursuant to
assignments by or to such Lender pursuant to Section 12.04(b). The amount
representing each Lender’s Commitment shall at any time be such Lender’s Maximum
Credit Amount.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 20% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“CRO” means the chief restructuring officer of the Borrower and each of the
Guarantors.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services (other
than earn-out obligations and liabilities of such Person to trade creditors
arising in the ordinary course of business (including guarantees thereof or
instruments evidencing such liabilities) that are either (i) not greater than 90
days past due or (ii) are being contested in good faith by appropriate
proceedings and adequate reserves therefore have been established under GAAP);
(d) the principal component of obligations under Capital Leases; (e) all
obligations under Synthetic Leases; (f) all Debt (as defined in the other
clauses of this definition) of others secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) a
Lien on any Property of such Person, whether or not such Debt is assumed by such
Person; (g) all Debt (as defined in the other clauses of this definition) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against loss of the Debt (howsoever such assurance shall be made) to
the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Debt or Property of others;
(i) obligations to deliver commodities, goods or services, including, without
limitation, Hydrocarbons, in consideration of one or more advance payments,
other than gas balancing agreements in the ordinary course of business;
(j) obligations to pay for goods or services even if such goods or services are
not actually received or utilized by such Person, excluding payables for AFEs
and suspended royalty payments; (k) any Debt of a partnership for which such
Person is liable either by agreement, by operation of law or by a Governmental
Requirement but only to the extent of such liability; (l) Disqualified Capital
Stock; and (m) the undischarged balance of any production payment created by
such Person or for the creation of which such Person directly or indirectly
received payment. The Debt of any Person shall include all obligations of such
Person of the character described above to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
not included as a liability of such Person under GAAP. disposition of assets,
any employee or director compensation, any compensation paid to employees or
directors pursuant to stock appreciation rights, or obligations under operating
leases.

For the avoidance of doubt, “Debt” does not include obligations in respect of
Swap Agreements, indemnities incurred in the ordinary course of business or in
connection with the disposition of assets, any employee or director
compensation, any compensation paid to employees or directors pursuant to stock
appreciation rights, or obligations under operating leases.

 

6



--------------------------------------------------------------------------------

“Debtors” has the meaning set forth in the recitals hereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any debtor relief law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be made in the Administrative Agent’s reasonable
discretion, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower and each
Lender.

“DIP Budget” means a four-week budget (in comparable format and detail to the
budget set forth in Exhibit E attached hereto) showing each of the following on
a line item basis: (a) budgeted cash receipts (including as a result of the
receipt of proceeds from Loans made hereunder) and (b) anticipated disbursements
during the applicable period. The DIP Budget for the period through April 3,
2015 is set forth in Exhibit E attached hereto and has been approved by the
Required Lenders. Revisions to DIP Budget may be approved by the Administrative
Agent and the Required Lenders in their sole discretion.

 

7



--------------------------------------------------------------------------------

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is 91 days after the earlier
of (a) the Termination Date and (b) the date on which there are no Loans or
other obligations hereunder outstanding and all of the Commitments are
terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“Effective Date” has the meaning assigned to such term in Section 6.01.

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health and safety (insofar as either may be affected by a Release of,
or exposure to, Hazardous Materials), the environment, the preservation or
reclamation of natural resources, or the management, Release or threatened
Release of any Hazardous Materials, in effect in any and all jurisdictions in
which the Borrower or any Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any Subsidiary is
located, including, the Oil Pollution Act of 1990, the Clean Air Act, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(“CERCLA”), the Federal Water Pollution Control Act, the Occupational Safety and
Health Act of 1970, the Resource Conservation and Recovery Act of 1976 (“RCRA”),
the Safe Drinking Water Act, the Toxic Substances Control Act, the Superfund
Amendments and Reauthorization Act of 1986, the Hazardous Materials
Transportation Act, and other environmental conservation or protection
Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

8



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising by operation of law or
otherwise in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out and
farm-in agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory or common law provision or any deposit account agreement or
similar agreement relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such deposit account is intended by Borrower or
any of its Subsidiaries to provide collateral to the depository institution;
(f) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of the Borrower or any Subsidiary for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, that do not secure any monetary
obligations and which in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by the Borrower or any
Subsidiary or materially impair the value of such Property subject thereto and
(g) to the extent provided for in the DIP Budget, Liens on cash or securities
pledged to secure performance of tenders, surety and appeal bonds, government
contracts, performance and return of money bonds, bids, trade

 

9



--------------------------------------------------------------------------------

contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business;
provided, further that Liens described in clauses (a) through (e) shall remain
“Excepted Liens” only for so long as no action to enforce such Lien has been
commenced and no intention to subordinate the first priority Lien granted in
favor of the Administrative Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of such Excepted Liens.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document,
(a) income or franchise taxes imposed on (or measured by) its net income,
receipts, total assets, net worth or capital, or any backup withholding taxes,
in each case imposed by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located, (c) in the case of a Foreign Lender), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding tax
pursuant to Section 5.02(a) or Section 5.02(b), (d) any withholding taxes that
are imposed pursuant to FATCA, and (e) any withholding tax attributable to a
Foreign Lender’s failure to comply with Section 5.02(e).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, including
any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Final Financing Order” means an order of the Bankruptcy Court entered on a
final basis, in form and substance satisfactory to the Administrative Agent and
the Required Lenders, which (a) contains substantially the same provisions as
the Interim Financing Order (including reaffirming (x) that the Lenders are
extending credit to the Borrower in good faith (within the meaning of
Section 364(e) of the Bankruptcy Code) under this Agreement and (y) the granting
of Liens and priority position provided in connection with the Interim Financing
Order), (b) contains the provisions set forth in the Interim Financing Order to
be included in the Final Financing Order, and (c) is not subject to vacatur,
amendment, modification, reversal or stay without the prior written consent of
the Required Lenders (subject to the parenthetical at the end of
Section 6.02(e)).

 

10



--------------------------------------------------------------------------------

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

“Financing Orders” means, collectively, the Interim Financing Order and the
Final Financing Order.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government. license,
authorization or other directive or requirement, whether now or hereinafter in
effect, of any Governmental Authority.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, any withholding taxes that are imposed pursuant to FATCA,
and (e) any withholding tax attributable to a Foreign Lender’s failure to comply
with Section 5.02(e).

“Guarantors” has the meaning set forth in the recitals hereto.

“Guaranty and Collateral Agreement” means an agreement executed by the Borrower
and the Guarantors in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, unconditionally guarantying on a
joint and several basis, payment of the Secured Obligations, and securing the
obligations under this Agreement and the other Loan Documents.

“Hedging Arrangements” has the meaning assigned to such term in Section 8.14.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,

 

11



--------------------------------------------------------------------------------

petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious materials or medical
wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Secured Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired by the Borrower or any Guarantor in and to oil and gas
leases, oil, gas and mineral leases, or other liquid or gaseous hydrocarbon
leases, mineral fee interests, overriding royalty and royalty interests, net
profit interests and production payment interests, including any reserved or
residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Borrowing Request” has the meaning assigned to such term in
Section 2.03.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
December 22, 2011, among the Borrower, the Guarantors, the Administrative Agent
(as defined in the Pre-Petition Credit Agreement) and the Trustee (as defined in
the Pre-Petition Senior Indenture).

“Interest Payment Date” means the last day of each calendar month.

“Interim Financing Order” means an order of the Bankruptcy Court entered on an
emergency and/or interim basis, and after notice given and a hearing conducted
in accordance with Bankruptcy Rule 4001(c) no later than five (5) days after the
Petition Date, in substantially the form of Exhibit H (subject to any changes
agreed by the Administrative Agent and the Required Lenders in their sole and
absolute discretion), authorizing and approving the transactions contemplated in
this Agreement and finding, among other things, that the Lenders are extending
credit to the Borrower in good faith within the meaning of Section 364(e) of the
Bankruptcy Code, which order shall, on an interim basis, (i) approve the payment
by the Borrower of the fees set forth in Section 3.04 and the professional fees
of the Administrative Agent in connection with this Agreement and the interim
funding authorized in said order, (ii) grant and approve the superpriority liens
and security interests and administrative expense claims contemplated herein,
(iii) grant adequate protection in favor of the Lenders and the Administrative
Agent, (iv) authorize the use by the Borrower of proceeds of pre-petition
collateral that constitutes “cash collateral” (within the meaning of the
Bankruptcy Code) in respect of Liens granted pursuant to the Pre-Petition Credit
Agreement and the Pre-Petition Senior Indenture, (v) otherwise be in form and
substance satisfactory to the Administrative

 

12



--------------------------------------------------------------------------------

Agent and the Required Lenders and (vi) prior to the entry of the Final
Financing Order, be in full force and effect and shall not have been stayed,
reversed, vacated or otherwise modified without the prior written consent of the
Required Lenders (subject to the parenthetical at the end of Section 6.02(e)).

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale); (b) the making of any deposit with, or advance, loan or
capital contribution to, assumption of Debt of, purchase or other acquisition of
any other Debt or equity participation or interest in, or other extension of
credit to, any other Person (excluding any such advance, loan or extension of
credit having a term not exceeding ninety (90) days representing the purchase
price of inventory or supplies sold by such Person in the ordinary course of
business); or (c) the entering into of any guarantee of, or other contingent
obligation (including the deposit of any Equity Interests to be sold) with
respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“LIBO Rate” means the rate appearing on Reuters Reference Screen LIBOR01 Page
(or on any successor or substitute screen of such service, or any successor to
or substitute for such service, providing rate quotations comparable to those
currently provided on such screen of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time on such date, as the rate for dollar
deposits with a maturity comparable to such period. In the event that such rate
is not available at such time for any reason, then the “LIBO Rate” shall be the
rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which dollar
deposits of an amount comparable to such Borrowing and for a maturity comparable
to such period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time on such date.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries shall be deemed to
be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

 

13



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes and the Security Instruments.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or financial condition
of the Borrower and the Subsidiaries taken as a whole, excluding the effect of
events, developments and circumstances affecting the oil and gas exploration and
production industry generally, (b) the ability of the Borrower, any Subsidiary
or any Guarantor to perform any of its material obligations under any Loan
Document, (c) the validity or enforceability of any Loan Document or (d) the
rights and remedies of the Administrative Agent, any other Agent or any Lender
under any Loan Document, but in each case (i) excluding the effects of the
Bankruptcy Cases and (ii) the existence of the automatic stay pursuant to
Bankruptcy Code §362 shall be considered in determining materiality.

“Material Indebtedness” has the meaning assigned to such term in Section 7.13.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.05(b) or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(a).

“Money Laundering Law” means any law governing conduct or acts designed in whole
or in part to conceal or disguise the nature, location, source, ownership or
control of money (including currency or equivalents, e.g., checks, electronic
transfers, etc.) to avoid a transaction reporting requirement under state or
federal law or to disguise the fact that the money was acquired by illegal
means.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale or Recovery Event, the aggregate cash
proceeds (including cash proceeds received by way of deferred payment of
principal pursuant to a note, installment receivable or otherwise, but only as
and when received) received by the Borrower or any Subsidiary pursuant to such
Asset Sale or Recovery Event, net of (i) the direct costs incurred or expected
to be incurred relating to any such Asset Sale (including sales commissions,
marketing costs, and legal, accounting and investment banking fees subject in
all events to the limitations of the Carve-Out Amount, if applicable), or the
direct costs of collection, in the case of a Recovery Event, (ii) income,
franchise, transfer or other taxes paid or reasonably estimated by the Borrower
or such Subsidiary to be payable as a result thereof (after taking into account
any available tax credits or deductions and any tax sharing arrangements) and
(iii) amounts required to be applied to the repayment of any Debt secured by a
Lien on the asset subject to any such Asset Sale or Recovery Event (other than
the Loans); and

 

14



--------------------------------------------------------------------------------

(b) with respect to any issuance of Debt, the aggregate cash proceeds received
by Borrower or any Subsidiary pursuant to such issuance, net of the direct costs
incurred or expected to be incurred of or relating to such issuance (including
up-front fees and placement fees).

“Notes” means the promissory notes of the Borrower described in Section 2.02(c)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, transportation, purchase, exchange or processing of
Hydrocarbons from or attributable to such Hydrocarbon Interests; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (f) all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests and (g) all Properties, rights, titles, interests and
estates described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, tanks and tank batteries, fixtures, valves,
fittings, machinery and parts, engines, boilers, meters, apparatus, equipment,
appliances, tools, implements, cables, wires, towers, casing, tubing and rods,
surface leases, rights-of-way, easements and servitudes together with all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

“Participant” has the meaning assigned to such term in Section 12.04(c)(i).

“Permitted Senior Lien” means any valid, enforceable, and non-avoidable Lien
that was perfected prior to the Petition Date or that was subsequently perfected
as permitted by Section

 

15



--------------------------------------------------------------------------------

546(b) of the Bankruptcy Code which is senior in priority to the Liens securing
the Prior Bank Obligations under applicable law and after giving effect to any
subordination or intercreditor agreements and which is (i) permitted under the
Pre-Petition Credit Agreement or the Pre-Petition Senior Indenture or (ii) has
otherwise been approved in writing by the Administrative Agent; provided that
this definition shall exclude the Liens arising under the Pre-Petition Credit
Agreement and the other Loan Documents (as defined in the Pre-Petition Credit
Agreement) and the Pre-Petition Senior Indenture and the other Note Documents
(as defined in the Pre-Petition Senior Indenture), which Liens shall be
subordinate to the Liens securing the obligations of the Borrower and the
Guarantors hereunder and under the other Loan Documents.

“Permitted Variance” has the meaning assigned to such term in Section 9.21.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” has the meaning set forth in the recitals hereto.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

“Post-Termination Expenses” has the meaning assigned to such term in
Section 8.17(c).

“Pre-Petition Credit Agreement” has the meaning set forth in the recitals
hereto.

“Pre-Petition Collateral” means any collateral securing the Pre-Petition
Indebtedness under the Pre-Petition Credit Agreement or any Loan Document (as
defined in the Pre-Petition Credit Agreement or the Pre-Petition Senior
Indenture and the other Note Documents (as defined in the Pre-Petition Senior
Indenture).

“Pre-Petition Indebtedness” means any and all Debt incurred by any Debtor prior
to the Petition Date.

“Pre-Petition Senior Indenture” has the meaning set forth in the recitals hereto

“Pre-Petition Senior Notes” has the meaning set forth in the recitals hereto.

“Prior Bank Obligations” means all Debt (as such term is defined in the
Pre-Petition Credit Agreement) owed to the Administrative Agent and Lenders
under and as defined in the Pre-Petition Credit Agreement.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
Such rate is set by the Administrative Agent as a general reference rate of
interest, taking into account such factors as the Administrative Agent may deem

 

16



--------------------------------------------------------------------------------

appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Section 363 Sale” means the sale under Section 363 of the Bankruptcy
Code of substantially all of the assets of the Borrower pursuant to an order of
the Bankruptcy Court which shall be in form and substance acceptable to the
Required Lenders.

“Recovery Event” means (i) any settlement of or payment in respect of any
property or casualty insurance claim or any taking under power of eminent domain
or by condemnation or similar proceeding of or relating to any property or asset
of the Borrower or any Subsidiary or (ii) any payment by Eos Petro, Inc. or Eos
Merger Sub, Inc. of any damages, termination fee, settlement or other payment
relating to the termination of that certain Agreement and Plan of Merger, dated
as of September 17, 2014 among the Borrower, Eos Petro, Inc. and Eos Merger Sub,
Inc.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Required Lenders” means, at any time while no Loan is outstanding, at least two
Lenders having at least 66-2/3% of the Aggregate Maximum Credit Amounts; and at
any time while any Loan is outstanding, at least two Lenders holding at least
66-2/3% of the outstanding aggregate principal amount of the Loans (without
regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)); provided that the Maximum Credit Amounts and the principal
amount of the Loans of the Defaulting Lenders (if any) shall be excluded from
the determination of Required Lenders.

 

17



--------------------------------------------------------------------------------

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent and the Required Lenders, setting forth, as of each
December 31 or June 30 the proved oil and gas reserves attributable to the Oil
and Gas Properties of the Borrower and the Subsidiaries, together with a
projection of the rate of production and future net income, taxes, operating
expenses and capital expenditures with respect thereto as of such date, based
upon the economic assumptions consistent with the Administrative Agent’s lending
requirements at the time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer, the CRO or any Vice President of such Person.
Unless otherwise specified, all references to a Responsible Officer herein shall
mean a Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

“Sale Procedures Order” means an order of the Bankruptcy Court related to the
Proposed Section 363 Sale, which shall be in form and substance satisfactory to
the Administrative Agent and the Required Lenders.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Obligations” means any and all amounts owing or to be owing by the
Borrower, any Subsidiary or any Guarantor (whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising) to (a) the Administrative Agent or any Lender
under any Loan Document, (b) any Lender under any Hedging Arrangements and
(c) any Lender or any Affiliate of a Lender under any Cash Management Agreement
between the Borrower or any Subsidiary and such Lender or Affiliate of a Lender
while such Person (or in the case of its Affiliate, the Person affiliated
therewith) is a Lender hereunder.

“Security Instruments” means the Guaranty and Collateral Agreement, mortgages,
deeds of trust and other agreements, instruments or certificates described or
referred to in Exhibit F, and any and all other agreements, instruments,
consents or certificates now or hereafter executed and delivered by the Borrower
or any other Person (other than Hedging Arrangements with the Lenders or any
Affiliate of a Lender or participation or similar agreements between any Lender
and any other lender or creditor with respect to any Secured Obligations
pursuant to this Agreement) in connection with, or as security for the payment
or performance of the Secured Obligations, the Notes or this Agreement.

 

18



--------------------------------------------------------------------------------

“Senior Statutory Liens” means valid and enforceable lien rights under state
law, or otherwise, solely to the extent that such liens are valid, enforceable,
non-avoidable and timely perfected and relate to claims arising prior to the
Petition Date and attached to property upon which the holders of the Prior Bank
Obligations did not have a valid, enforceable, non-avoidable and perfected lien
as of the Petition Date.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency) or, in the case of a partnership, any general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Superpriority Claim” means a claim against the Borrower, any Guarantor or their
respective estates in the Bankruptcy Cases which is an allowed administrative
expense claim of the kind specified in Section 503(b), 506(c) or 507(b) of the
Bankruptcy Code with priority over all other administrative claims.

“Swap Agreement” means any agreement with respect to any swap, cap, collar,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over-the-counter” or otherwise, involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
debt for borrowed money for purposes of U.S. Federal income taxes, if the lessee
in respect thereof is obligated to either purchase for an amount in excess of,
or pay upon early termination an amount in excess of, 80% of the residual value
of the Property subject to such operating lease upon expiration or early
termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

19



--------------------------------------------------------------------------------

“Termination Date” means the earliest to occur of:

(a) one hundred and thirty (130) days after the Petition Date;

(b) five (5) Business Days after the Petition Date if the Interim Financing
Order has not been entered by such date;

(c) thirty (30) days after the Petition Date if the Final Financing Order has
not been entered by such date;

(d) the occurrence of an Event of Default under this Agreement;

(e) the date which is the closing date of any Proposed 363 Sale; and

(f) such earlier date on which the Commitments terminate pursuant to
Section 2.05(b);

provided, however, that (i) in the case of clauses (a)-(d) hereof, the Required
Lenders shall have a five-day period to agree to rescind the related Carve-Out
Trigger Notice and (ii) in the case of clause (d), the Borrower shall have a
five-day period to obtain an Order of the Bankruptcy Court that no Event of
Default has occurred, and in the event of such rescission or entry of such
Order, as the case may be, the Termination Date shall be deemed not to have
occurred, and the Commitments shall not have been terminated thereby.

“Third Party Sale Interest” means any written offer (whether formal or informal,
binding or non-binding) for the purchase of any assets of the Borrower or its
Subsidiary (other than sales referred to in Section 9.12(a) – (b)) submitted by
a party that is not a Borrower or a Subsidiary to the Borrower or its
representatives.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
hereunder, and the grant of Liens by the Borrower on Mortgaged Properties and
other Properties pursuant to the Security Instruments and (b) each Guarantor,
the execution, delivery and performance by such Guarantor of each Loan Document
to which it is a party, the guaranteeing of the Secured Obligations and the
other obligations under the Guaranty and Collateral Agreement by such Guarantor
and such Guarantor’s grant of the security interests and provision of collateral
under the Security Instruments, and the grant of Liens by such Guarantor on
Mortgaged Properties and other Properties pursuant to the Security Instruments.

“Variance Report” has the meaning assigned to such term in Section 8.01(k).

“Variance Reporting Date” has the meaning assigned to such term in
Section 8.01(k).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

Section 1.03. Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context

 

20



--------------------------------------------------------------------------------

may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” as used in this
Agreement shall be deemed to be followed by the phrase “without limitation”. The
word “will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to but excluding” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement. No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.

Section 1.04. Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all financial statements and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared in accordance with GAAP as in effect from time to time. All
accounting terms used herein shall be interpreted, and all determinations with
respect to accounting matters hereunder shall be made in accordance with GAAP as
in effect on the date hereof unless otherwise agreed to by the Borrower and the
Required Lenders. In the event of any change in GAAP or in the application
thereof that would have an effect on the calculation of any financial provisions
in this Agreement, the Borrower will furnish to the Administrative Agent and
each Lender a certificate of a Financial Officer specifying such change and the
effect of such change on such calculations.

ARTICLE II

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in (a) the outstanding
principal amount of such Lender’s Loans exceeding such Lender’s Commitment, or
(b) the total outstanding principal amount of Loans exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, repay and reborrow the Loans.

Section 2.02. Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

21



--------------------------------------------------------------------------------

(b) Minimum Amounts. At the time that each Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $10,000;
provided that a Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments.

(c) Notes. The Loans made by each Lender may, at the request of such Lender, be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, dated, in the case of (i) any Lender party hereto as of the date
of this Agreement, as of the date of this Agreement or (ii) any Lender that
becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of the Assignment and Assumption, payable to such Lender, and
otherwise duly completed. The date, amount and interest rate of each Loan made
by each Lender, and all payments made on account of the principal thereof, shall
be recorded by such Lender on its books for its Note, and, prior to any
transfer, may be endorsed by such Lender on a schedule attached to such Note or
any continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Loans or Commitment.

Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request in writing (by hand
delivery or telecopy) not later than 12:00 noon, Houston time. Each such
Borrowing Request shall be irrevocable and shall be in substantially in the form
of Exhibit B and signed by the CRO.

The initial Borrowing Request (the “Initial Borrowing Request”) shall be
submitted by the CRO following the approval by the Court of the First Day Orders
in accordance with the DIP Budget approved by the Lenders and submitted to the
Court, the Borrowing requested by Initial Borrowing Request shall be no greater
than $3.0 million.

Each subsequent Borrowing Request following the Final Order shall occur no
earlier than one day following a Variance Report Date deadline and specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing shall be no greater than the
amount required to fund disbursements (net of receipts) of the Debtors for the
following weekly period in accordance with the DIP Budget less the projected
cash on hand (as adjusted by the Variance Report for timing and permanent
differences as agreed to by the Borrower and Required Lenders, and for certainty
excluding the Borrowing Request amount) for the Debtors in such weekly period,
plus $250,000;

(ii) the date of such Borrowing, shall be no earlier than the second Business
Day after the date of such Borrowing Request; and

(iii) the Borrower’s account to which funds are to be disbursed, which shall
comply with the requirements of Section 2.04.

 

22



--------------------------------------------------------------------------------

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Houston time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Houston, Texas and designated by the
Borrower in the applicable Borrowing Request. Nothing herein shall be deemed to
obligate any Lender to obtain the funds for its Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for its Loan in any particular place or manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.04(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to the Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.05. Termination and Reduction of Aggregate Maximum Credit Amounts.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Termination Date. If at any time the
Aggregate Maximum Credit Amounts are terminated or reduced to zero, then the
Commitments shall terminate on the effective date of such termination or
reduction.

(b) Reduction of Aggregate Credit Amounts.

(i) Upon the completion of any Asset Sale, the occurrence of any Recovery Event
or the issuance or other incurrence of Debt of the Borrower or any Subsidiary
(subject in each case to all applicable repayment rights to the extent set forth
in the definition of “Net Cash Proceeds”), the Aggregate Maximum Credit Amounts
shall be permanently reduced in total by an amount equal to such Net Cash
Proceeds until reduced to zero.

 

23



--------------------------------------------------------------------------------

(ii) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $10,000 and not less than $500,000 and (B) the Borrower shall not
terminate or reduce the Aggregate Maximum Credit Amounts if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 3.03(b),
the total outstanding principal amount of the Loans would exceed the total
Commitments.

(iii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.05(b)(ii) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.05(b)(iii) shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Aggregate
Maximum Credit Amounts shall be permanent and may not be reinstated. Each
reduction of the Aggregate Maximum Credit Amounts shall be made ratably among
the Lenders in accordance with each Lender’s Applicable Percentage.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01. Repayment of Loans. The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan on the Termination Date.

Section 3.02. Interest.

(a) Interest Rate. The Loans shall bear interest at the Alternate Base Rate plus
the Applicable Margin, but in no event to exceed the Highest Lawful Rate.

(b) Post-Default Rate. Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing, or if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower or any Guarantor hereunder or
under any other Loan Document is not paid when due, whether at stated maturity,
upon acceleration or otherwise, then all Loans outstanding, in the case of an
Event of Default, and such overdue amount, in the case of a failure to pay
amounts when due, shall bear interest, after as well as before judgment, at a
rate per annum equal to two percent (2%) plus the rate applicable to the Loans
as provided in Section 3.02(a), but in no event to exceed the Highest Lawful
Rate.

 

24



--------------------------------------------------------------------------------

(c) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date and on the Termination Date; provided that
(i) interest accrued pursuant to Section 3.02(b) shall be payable on demand and
(ii) in the event of any repayment or prepayment of any Loan (other than an
optional prepayment of a Loan prior to the Termination Date), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.

(d) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03. Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.03(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder not later than 12:00 noon, Houston time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the Borrowing to be
prepaid, the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.05(b)(iii), then such notice of prepayment may be
revoked if such notice of termination is revoked in accordance with
Section 2.05(b)(iii). Promptly following receipt of any such notice relating to
a Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.

(c) Mandatory Prepayments. If, after giving effect to any termination or
reduction of the Aggregate Maximum Credit Amounts pursuant to Section 2.05(b),
the total outstanding principal amount of the Loans exceeds the total
Commitments, then the Borrower shall prepay the Borrowings on the date of such
termination or reduction in an aggregate principal amount equal to such excess.
Each such prepayment of Borrowings shall be applied ratably to the Loans
included in the prepaid Borrowings

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.03 shall be without premium or penalty.

Section 3.04. Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender (other than a Defaulting Lender to the extent set
forth in Section 4.05) a commitment fee, which shall accrue at a rate per annum
of 0.50% on the average daily amount of the unused amount of the Commitment of
such Lender during the period from and including the date of this Agreement to
but excluding the Termination Date. Accrued commitment fees shall be payable in
arrears on each Interest Payment Date and on the

 

25



--------------------------------------------------------------------------------

Termination Date, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360
days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) Facility Fee. The Borrower agrees to pay on the Effective Date to the
Administrative Agent for the account of the Lenders a nonrefundable facility fee
of $100,000, to be shared ratably among the Lenders pro rata according to their
respective pro rata shares of the Aggregate Maximum Commitment Amount.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Section 5.01, Section 5.02 or otherwise) prior to 12:00 noon,
Houston time, on the date when due, in immediately available funds and, subject
to Section 5.02, without defense, deduction, recoupment, set-off or
counterclaim. Fees, once paid, shall be fully earned and shall not be refundable
under any circumstances. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at its
offices specified in Section 12.01, except that payments pursuant to
Section 5.01, Section 5.02 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of

 

26



--------------------------------------------------------------------------------

all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this Section 4.01(c)
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

Section 4.02. Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

Section 4.03. Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.04(a) or Section 4.02 then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid. If at any time prior to the acceleration
or maturity of the Loans, the Administrative Agent shall receive any payment in
respect of principal of a Loan while one or more Defaulting Lenders shall be
party to this Agreement, the Administrative Agent shall apply such payment first
to the Borrowing(s) for which such Defaulting Lender(s) shall have failed to
fund its pro rata share until such time as such Borrowing(s) are paid in full or
each Lender (including each Defaulting Lender) is owed its Applicable Percentage
of all Loans then outstanding. After acceleration or maturity of the Loans, all
principal will be paid ratably as provided in Section 10.02(c).

Section 4.04. Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such

 

27



--------------------------------------------------------------------------------

proceeds to the satisfaction of the Secured Obligations and other obligations
described therein and secured thereby. Notwithstanding the assignment contained
in such Security Instruments, until the occurrence of an Event of Default,
(a) the Administrative Agent and the Lenders agree that they will neither notify
the purchaser or purchasers of such production nor take any other action to
cause such proceeds to be remitted to the Administrative Agent or the Lenders,
but the Lenders will instead permit such proceeds to be paid to the Borrower and
its Subsidiaries, and (b) the Lenders hereby authorize the Administrative Agent
to take such actions as may be necessary to cause such proceeds to be paid to
the Borrower and/or such Subsidiaries.

Section 4.05. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.04(a);

(b) the Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 12.02), provided that any waiver, amendment or modification that
(i) reduces the amount of principal of or the rate at which interest is payable
on the Loans, (ii) increases the Defaulting Lender’s Commitment or (iii) extends
the dates fixed for payments of principal or interest on the Loans shall require
the approval or consent of such Defaulting Lender; and

(c) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender) shall, to the extent permitted
by applicable law, in lieu of being distributed to such Defaulting Lender, be
retained by the Administrative Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder;
(ii) second, if so determined by the Administrative Agent and the Borrower, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement, (iii) third, pro rata, to the payment of
any amounts owing to the Borrower or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower or any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (iv) fourth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (x) a prepayment of the principal amount of any Loans and
(y) made at a time when the conditions set forth in Section 6.02 are satisfied,
such payment shall be applied solely to prepay the Loans of all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans owed to,
any Defaulting Lender.

 

28



--------------------------------------------------------------------------------

ARTICLE V

INCREASED COSTS; TAXES

Section 5.01. Increased Costs.

(a) Changes in Law. If any Change in Law shall (i) impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender; or
(ii) impose on any Lender any other condition affecting this Agreement; and the
result of any of the foregoing shall be to reduce the amount of any sum received
or receivable by such Lender (whether of principal, interest or otherwise, but
not including Excluded Taxes, Indemnified Taxes or Other Taxes), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Certificates. A certificate of a Lender setting forth in reasonable detail
the basis for, and a calculation of, the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in Section 5.01(a) or (b) shall be delivered to the Borrower and shall be
presumptively correct. Within 10 days after receipt thereof, the Borrower shall
either (i) pay such Lender the amount shown as due on any such certificate, or
(ii) notify such payee in writing that the Borrower disputes the amount shown as
due. If, after receiving such written notice, such payee disagrees with the
Borrower as to the amount owed, the Borrower and such payee will meet in good
faith to discuss the basis for, and calculation of, the amount, and the
Borrower’s basis for disputing such amount. If, after an additional 10 days
following such good faith meeting, the Borrower and payee are unable to agree
upon the amount owed, both parties will submit to binding arbitration to resolve
the dispute as to the amount owed.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180- day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 5.02. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the

 

29



--------------------------------------------------------------------------------

Borrower or any Guarantor shall be required to deduct any Indemnified Taxes or
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.02(a)), the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower or such Guarantor shall make such deductions and (iii) the Borrower or
such Guarantor shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 5.02) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that the Borrower shall not be required to
indemnify the Administrative Agent, any Lender for any amounts under this
Section 5.02(c) to the extent that such Person fails to notify the Borrower of
its intent to make a claim for indemnification under this Section 5.02(c) within
180 days after a claim is asserted against such Person by the relevant
Governmental Authority. A certificate of the Administrative Agent or a Lender as
to the amount of such payment or liability under this Section 5.02 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.

(f) If a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. Federal withholding of Taxes imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such

 

30



--------------------------------------------------------------------------------

time or times reasonably requested by either the Borrower or the Administrative
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by either the Borrower or the Administrative Agent, as
applicable, as may be necessary for either the Borrower or the Administrative
Agent, as applicable, to comply with its obligations under FATCA, to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

(g) Tax Refunds. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to Section 5.02, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under Section 5.02 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, shall repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section 5.02(g) shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01. Effective Date. This Agreement shall become effective on the date
(the “Effective Date”) on which each of the following conditions shall have been
met:

(a) The Administrative Agent shall have received a copy of the DIP Budget for
the period immediately following the Effective Date through April 3, 2015, in
form and substance satisfactory to the Administrative Agent and the Required
Lenders, in the event that the DIP Budget set forth in Exhibit E attached hereto
is no longer operative.

(b) The Administrative Agent shall have received a copy of the Interim Financing
Order entered by the Bankruptcy Court within five (5) Business Days of the
Petition Date and the Interim Financing Order shall be in full force and effect
and shall not have been vacated, stayed, reversed, modified or amended (except
for modifications or amendments approved by the Required Lenders). Without
limiting the foregoing, the Interim Financing Order shall (i) authorize and
approve this Agreement and the transactions contemplated hereby, including,
without limitation, the granting of the super-priority status, security
interests and priming liens, and the payment of all fees; (ii) lift or modify
the automatic stay to permit the Debtors to perform their obligations and the
Lenders to exercise their rights and remedies with respect to the Loan
Documents, (iii) approve the continuation of the existing cash management
arrangement, in form and substance consistent with the cash management
arrangement existing as of the date of the commencement of the Bankruptcy Cases
and satisfactory to the Administrative Agent and the Required Lenders.

 

31



--------------------------------------------------------------------------------

(c) The Required Lenders shall be satisfied that the Administrative Agent and
the Lenders shall have the protection of Section 364(e) of the Bankruptcy Code.

(d) The Borrowers shall have appointed a CRO reasonably acceptable to the
Required Lenders, on terms reasonably acceptable to the Required Lenders (it
being acknowledged and agreed that the appointment of Donald Martin as CRO is
acceptable to the Required Lenders, provided that such retention is approved by
Bankruptcy Court on or before entry of the Final Financing Order).

(e) The Administrative Agent shall have received copies of (x) all first day
orders of the Bankruptcy Court entered on the Petition Date which shall be in a
form and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, (y) all motions and other documents to be filed with and
submitted to the Bankruptcy Court in connection with this Agreement, and the
approval thereof shall be in form and substance satisfactory to the Required
Lenders and (z) a detailed eighteen-week budget that corresponds to the summary
budget filed by the Debtors with the Bankruptcy Court relating to the first days
orders.

(f) The Administrative Agent and the Lenders shall have received all commitment
and facility fees and all other fees and amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced, reimbursement or payment
of all reasonable out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder (which condition may be satisfied with the proceeds of
the initial advance under this Agreement on the Effective Date).

(g) The Administrative Agent shall have received evidence of payment by the
Borrower to the “Administrative Agent” and the “Lenders” under and as defined in
the Pre-Petition Credit Agreement of all fees, costs and expenses (including
fees, costs and expenses of counsel) required to be paid on or before the
Effective Date (which condition may be satisfied with the proceeds of the
initial advance under this Agreement on the Effective Date).

(h) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and each Guarantor.

(i) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(j) The Administrative Agent shall have received duly executed Notes payable to
each requesting Lender dated as of the date hereof.

(k) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Guaranty and Collateral Agreement.

 

32



--------------------------------------------------------------------------------

(l) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 7.12.

(m) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower has received all consents
and approvals required by Section 7.03.

(n) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 6.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding) is subject to the
satisfaction of the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

(b) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (unless such representation and warranty is
already qualified by materiality, in which case such representation or warranty
shall simply be true and correct) on and as of the date of such Borrowing,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of the date of such
Borrowing, such representations and warranties shall continue to be true and
correct as aforesaid as of such specified earlier date.

(c) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 together with such other documents as the Administrative Agent
or any Lender (acting through the Administrative Agent) may reasonably request
in support thereof.

(d) Subject to Permitted Variances, the Debtors shall be in compliance in all
respects with the DIP Budget, and the amount requested in the relevant Borrowing
Request shall be used to fund disbursements described in the DIP Budget.

(e) The Interim Financing Order shall be in full force and effect and shall not
have been vacated, stayed, reversed, modified or amended or, if the date of the
requested extension of credit is more than thirty (30) days after the Effective
Date, or if the amount of the Loan, together with the total outstanding
principal amount of the Loans, would exceed the maximum amount authorized
pursuant to the Interim Financing Order, then (x) the Administrative Agent shall
have received, with a copy for each Lender, a date stamped copy of the Final
Financing Order entered by the Bankruptcy Court, in form and substance
satisfactory to the Required Lenders with such changes thereto as may be
approved by the Required Lenders and their counsel and (y) the Final Financing
Order shall be in full force and effect and shall not have been vacated, stayed,
reversed, modified or amended; provided that the Required Lenders may

 

33



--------------------------------------------------------------------------------

approve any amendment or modification to the Financing Orders (except that any
amendment or modification to any Financing Order that would have the effect of
revising provisions contained herein that require the consent of all of the
Lenders pursuant to Section 12.01 will require the consent of all of the
Lenders).

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 7.01. Organization; Powers. Each of the Borrower and the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
could not reasonably be expected to have a Material Adverse Effect.

Section 7.02. Authority; Enforceability. Upon entry of the Interim Financing
Order (or the Final Financing Order, as applicable) by the Bankruptcy Court, the
Transactions are within the Borrower’s and each Guarantor’s corporate,
partnership or limited liability company powers and have been duly authorized by
all necessary corporate, partnership or limited liability company and, if
required, stockholder, partner or member action (including, without limitation,
any action required to be taken by any class of directors of the Borrower or any
other Person, whether interested or disinterested, in order to ensure the due
authorization of the Transactions). Upon entry of the Interim Financing Order
(or the Final Financing Order, as applicable) by the Bankruptcy Court, each Loan
Document to which the Borrower and each Guarantor is a party has been duly
executed and delivered by the Borrower and such Guarantor and constitutes a
legal, valid and binding obligation of the Borrower and such Guarantor, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, fraudulent transfer or conveyance,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, and an implied covenant of good faith and fair dealing.

Section 7.03. Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of the Borrower or any
other Person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the entry by
the Bankruptcy Court of the Interim Financing Order or the Final Financing
Order, as applicable, (ii) filings with, and approvals from, the SEC, (iii) the
recording or filing of the Security Instruments and related financing statements
as required by this Agreement, (iv) those third party approvals or consents
which, if not made or obtained, would not cause a Default hereunder, could not
reasonably be expected to have a Material Adverse Effect or do not have an
adverse effect on the

 

34



--------------------------------------------------------------------------------

enforceability of the Loan Documents, and (v) those necessary to comply with
Sections 8.03, 8.09 and 8.14, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any Subsidiary or any order of any Governmental Authority, (c) will
not violate or result in a default under any material indenture, agreement or
other instrument binding upon the Borrower or any Subsidiary or its Properties,
or give rise to a right thereunder to require any payment to be made by the
Borrower or such Subsidiary and (d) except as contemplated by this Agreement,
the Pre-Petition Credit Agreement and the Pre-Petition Senior Indenture, will
not result in the creation or imposition of any Lien on any Property of the
Borrower or any Subsidiary.

Section 7.04. Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2014, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the unaudited quarterly financial statements

(b) Other than arising as a result of the commencement of the Bankruptcy Cases,
(i) since September 30, 2014, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) as of the date hereof, and except for changes resulting
from the commencement and administration of the Chapter 11 cases, the business
of the Borrower and its Subsidiaries has been conducted only in the ordinary
course consistent with past business practices.

(c) Except as set forth on Schedule 7.04, neither the Borrower nor any
Subsidiary has on the date hereof any material Debt (including Disqualified
Capital Stock) or any contingent liabilities, off-balance sheet liabilities or
partnerships, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments, except as
referred to or reflected or provided for in the Financial Statements.

(d) The DIP Budget delivered to the Administrative Agent and the Lenders as of
the Effective Date, and each update to the DIP Budget delivered in accordance
with this Agreement represents, and will represent when provided after the
Effective Date, the Borrower’s good faith reasonable estimate of its and its
Subsidiaries’ future performance for the periods covered thereby, based on
assumptions believed by the Borrower to be reasonable at the time of delivery
thereof.

(e) On and after the date of delivery of any Variance Report in accordance with
this Agreement, such Variance Report shall be complete and correct and fairly
present in all material respects the results of operations of the Borrower and
its Subsidiaries for the period covered thereby and in the detail purported to
be covered thereby.

 

35



--------------------------------------------------------------------------------

Section 7.05. Litigation.

(a) Except for the Bankruptcy Cases and as set forth on Schedule 7.05, there are
no actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary (i) not fully
covered by insurance (except for normal deductibles) as to which there is a
reasonable possibility of an adverse determination that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that seek to enjoin the performance of any Loan Document or the
Transactions.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 7.06. Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect on the Borrower:

(a) the Borrower and the Subsidiaries and each of their respective Properties
and operations thereon are, and within all applicable statute of limitation
periods have been, in compliance with all applicable Environmental Laws.

(b) the Borrower and the Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties, with all
such Environmental Permits being currently in full force and effect, and none of
Borrower or the Subsidiaries has received any written notice or otherwise has
knowledge that any such existing Environmental Permit will be revoked or that
any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied.

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to Borrower’s knowledge, threatened against the Borrower or any Subsidiary or
any of their respective Properties or as a result of any operations at such
Properties.

(d) none of the Properties of the Borrower or any Subsidiary contain or have
contained any: (i) underground storage tanks; (ii) asbestos-containing materials
in a condition in violation of any applicable standard under Environmental Law;
(iii) landfills or dumps; (iv) hazardous waste management units as defined
pursuant to RCRA or any comparable state law; or (v) sites on or nominated for
the National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law.

(e) there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials in violation of any applicable Environmental Law
at, on, under or from the Borrower’s or any Subsidiary’s Properties, there are
no investigations, remediations, abatements, removals, or monitorings of
Hazardous Materials required under applicable Environmental Laws at such
Properties.

(f) neither the Borrower nor any Subsidiary has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the

 

36



--------------------------------------------------------------------------------

investigation, remediation, abatement, removal, or monitoring of any Hazardous
Materials at, under, or Released or threatened to be Released from any real
properties offsite the Borrower’s or any Subsidiary’s Properties and, to the
Borrower’s knowledge, there are no conditions or circumstances that could
reasonably be expected to result in the receipt of such written notice.

(g) to Borrower’s knowledge, there has been no exposure of any Person or
Property to any Hazardous Materials as a result of or in connection with the
operations and businesses of any of the Borrower’s or the Subsidiaries’
Properties that could reasonably be expected to form the basis for a claim for
damages or compensation.

(h) The Borrower and the Subsidiaries have provided to the Lenders access to all
material environmental site assessment reports, investigations and written
studies (including those relating to any alleged non-compliance with or
liability under Environmental Laws) that are in any of the Borrower’s or the
Subsidiaries’ possession or control and relating to their respective Properties
or operations thereon.

Section 7.07. Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Borrower and each Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) No Default has occurred and is continuing.

Section 7.08. Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” within the meaning of, or subject to regulation under,
the Investment Company Act of 1940.

Section 7.09. Taxes. Except as set forth on Schedule 7.09, (a) each of the
Borrower and its Subsidiaries has timely filed or caused to be filed all federal
income and other material Tax returns and reports required to have been filed
(or obtained extensions with respect thereto) and has paid or caused to be paid
all Taxes required to have been paid by it, except (i) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (ii) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, and (b) no action
to enforce any Tax Lien has been commenced.

Section 7.10. ERISA. Except as could not reasonably be expected to have a
Material Adverse Effect,

(a) The Borrower, the Subsidiaries and each ERISA Affiliate have complied with
ERISA and, where applicable, the Code regarding each Plan.

(b) Each Plan is, and has been, established and maintained in compliance with
its terms, ERISA and, where applicable, the Code.

 

37



--------------------------------------------------------------------------------

(c) No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.

(d) Full payment when due has been made of all amounts which the Borrower, the
Subsidiaries or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan as of the date hereof.

(e) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by the Borrower, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any liability.

(f) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in section 3(2) of ERISA, that is subject to Title IV
of ERISA, section 302 of ERISA or section 412 of the Code.

Section 7.11. Disclosure; No Material Misstatements. Taken as a whole, none of
the other reports, financial statements, certificates or other written
information (other than projections) furnished by or on behalf of the Borrower
or any Subsidiary to the Administrative Agent or any Lender or any of their
Affiliates in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished), when furnished,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading (other than omissions that
pertain to matters of a general economic nature or matters of public knowledge
that generally affect any of the industry segments of the Borrower or its
Subsidiaries); provided that, with respect to projected financial information,
prospect information, geological and geophysical data and engineering
projections the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time,
recognizing that there are industry-wide risks normally associated with the
types of business conducted by the Borrower and its Subsidiaries. There are no
statements or conclusions in any Reserve Report which are based upon or include
misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties of the Borrower
and the Subsidiaries and production and cost estimates contained in each Reserve
Report are necessarily based upon professional opinions, estimates and
projections and that the Borrower and the Subsidiaries do not warrant that such
opinions, estimates and projections will ultimately prove to have been accurate.

Section 7.12. Insurance. The Borrower has, and has caused all of its
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material

 

38



--------------------------------------------------------------------------------

Governmental Requirements and all material agreements and (b) insurance coverage
in at least amounts and against such risk (including, without limitation, public
liability) that are usually insured against by companies similarly situated and
engaged in the same or a similar business for the assets and operations of the
Borrower and its Subsidiaries. The Administrative Agent and the Lenders have
been named as additional insureds in respect of such liability insurance
policies and the Administrative Agent has been named as loss payee with respect
to Property loss insurance.

Section 7.13. Restriction on Liens. Neither the Borrower nor any of the
Subsidiaries is a party to any material agreement or arrangement (other than
(i) the Pre-Petition Credit Agreement and the Pre-Petition Senior Indenture and
(ii) Debt, purchase money debt and Capital Leases creating Liens permitted by
Section 9.03(c) of the Pre-Petition Credit Agreement and existing as of the
Petition Date (such Debt, purchase money debt and Capital Leases, the “Material
Indebtedness”), but only on the Property securing such Debt or subject to such
Capital Leases and any accessions thereto and proceeds thereof, each as set
forth on Schedule 9.01), or, on the Effective Date, subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent and the Lenders on or in
respect of their Properties to secure the Secured Obligations and the Loan
Documents.

Section 7.14. Subsidiaries; Foreign Operations. The Borrower has no Subsidiaries
other than the Guarantors and no Subsidiary owns any Oil and Gas Properties not
located within the geographic boundaries of the United States of America.

Section 7.15. Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Dune Energy, Inc.; and the
organizational identification number of the Borrower in its jurisdiction of
organization is 2969625 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(m) in accordance with
Section 12.01). The Borrower’s principal place of business and chief executive
offices are located at the address specified in Section 12.01 (or as set forth
in a notice delivered pursuant to Section 8.01(m) and Section 12.01(c)). Each
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.15 (or as set forth
in a notice delivered pursuant to Section 8.01(m)).

Section 7.16. Properties; Titles, Etc. Except as could not reasonably be
expected to have a Material Adverse Effect: Each of the Borrower and the
Subsidiaries has good and defensible title to the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report and good title to all
its personal Properties that are necessary to permit the Borrower and the
Subsidiaries to conduct their business in all material respects in the same
manner as its business has been conducted prior to the date hereof, and in each
case, free and clear of all Liens except Liens permitted by Section 9.02. After
giving full effect to the Excepted Liens, the Borrower or the Subsidiary
specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such Properties shall not obligate the Borrower or
such Subsidiary to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in

 

39



--------------------------------------------------------------------------------

an amount materially in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Subsidiary’s net
revenue interest in such Property; provided that the Borrower or any Subsidiary
shall have the right to bear costs disproportionate to the Borrower’s or such
Subsidiary’s working interest with respect to any Hydrocarbon Interest for a
period of time in order to earn an interest in such Hydrocarbon Interest from a
third party as evidenced by written agreement.

(a) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Subsidiaries are valid and subsisting, in full force and
effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases.

(b) The rights and Properties presently owned, leased or licensed by the
Borrower and the Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and the Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted prior to the date hereof.

(c) All of the Properties of the Borrower and the Subsidiaries which are
reasonably necessary for the operation of their businesses are in good working
condition (normal wear and tear excepted) and are maintained in accordance with
prudent business standards.

(d) The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person. The Borrower
and its Subsidiaries either own or have valid licenses or other rights to use
all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in their
businesses as presently conducted, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons.

Section 7.17. Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Borrower and its
Subsidiaries have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and its
Subsidiaries. Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, (i) no Oil
and Gas Property of the Borrower or any Subsidiary is subject to having
allowable production reduced below the full and regular allowable (including the
maximum permissible tolerance) because of any overproduction (whether or not the
same was permissible at the time) and (ii) none of the wells comprising a part
of the Oil and Gas Properties (or Properties unitized therewith) of the Borrower
or any Subsidiary is deviated from the vertical more than the maximum permitted
by Governmental

 

40



--------------------------------------------------------------------------------

Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties) of the Borrower or such Subsidiary. All pipelines, wells, gas
processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Borrower or any of its Subsidiaries
that are necessary to conduct normal operations are being maintained in a state
adequate to conduct normal operations, and with respect to such of the foregoing
which are operated by the Borrower or any of its Subsidiaries, in a manner
consistent with the Borrower’s or its Subsidiaries’ past practices (other than
those the failure of which to maintain in accordance with this Section 7.17
could not reasonably be expected to have a Material Adverse Effect).

Section 7.18. Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18,
on a net basis there are no gas imbalances, take or pay or other prepayments
which would require the Borrower or any of its Subsidiaries to deliver
Hydrocarbons produced from their Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor exceeding one-fourth
of a bcf of gas (on an mcf equivalent basis) in the aggregate.

Section 7.19. Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Borrower represents that it
or its Subsidiaries are receiving a price for all production sold thereunder
which is computed substantially in accordance with the terms of the relevant
contract and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity), no material agreements exist which are not
cancelable on 60 days notice or less without penalty or detriment for the sale
of production from the Borrower’s or its Subsidiaries’ Hydrocarbons (including,
without limitation, calls on or other rights to purchase, production, whether or
not the same are currently being exercised) that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer
than six (6) months from the date hereof.

Section 7.20. Swap Agreements. As of the Petition Date, the Borrower and its
Subsidiaries have no outstanding Swap Agreements.

Section 7.21. Use of Loans. The Borrower and its Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). The use of proceeds from the Loans as contemplated hereunder
complies in all respects with the applicable Financing Order and Applicable Law.

Section 7.22. Foreign Corrupt Practices. Neither the Borrower nor any of its
Subsidiaries, nor any director, officer, agent, employee of the Borrower or any
of its Subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a material violation by such Persons of the Foreign Corrupt
Practices Act, including without limitation, making use of the mails or any
means or instrumentality of interstate commerce corruptly in furtherance of an
offer, payment, promise to pay or authorization of the payment of any money, or
other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign

 

41



--------------------------------------------------------------------------------

official” (as such term is defined in the Foreign Corrupt Practices Act) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the Foreign Corrupt Practices Act; and,
the Borrower and its Subsidiaries have conducted their business in material
compliance with the Foreign Corrupt Practices Act and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

Section 7.23. Money Laundering. The operations of the Borrower and its
Subsidiaries are and have been conducted at all times in material compliance
with applicable financial recordkeeping and reporting requirements of the Money
Laundering Laws, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Borrower
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Borrower, threatened.

Section 7.24. OFAC. Neither the Borrower nor any of its Subsidiaries, nor any
director, officer, agent, employee or Affiliate of the Borrower or any of its
Subsidiaries is currently subject to any material U.S. sanctions administered by
the Office of Foreign Asset Control, and the Borrower will not directly or
indirectly use the proceeds from the Loans or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by the Office of Foreign Asset
Control.

Section 7.25. Reorganization Matters.

(a) The Bankruptcy Cases were commenced on the Petition Date and proper notice
has been given of (x) the motion seeking approval of the Loan Documents and the
Interim Financing Order and Final Financing Order, (y) the hearing for the
approval of the Interim Financing Order and (z) promptly after the scheduling
thereof, the hearing for the approval of the Final Financing Order.

(b) The Interim Financing Order (with respect to the period prior to entry of
the Final Financing Order) or the Final Financing Order (with respect to the
period on and after entry of the Final Financing Order), as the case may be, is
in full force and effect and has not been reversed, stayed, modified or amended.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full in immediately
available, the Borrower covenants and agrees with the Lenders that:

Section 8.01. Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent:

(a) [Reserved].

 

42



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, but in any event not
later than 45 days after the end of each fiscal quarter of each fiscal year of
Borrower, commencing with the fiscal quarter ending March 31, 2015, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of the previous fiscal
year, all certified by the CRO as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Certificate of CRO — Compliance. Within two (2) Business Days after any
delivery of financial statements under Section 8.01(b), a certificate of the CRO
in substantially the form of Exhibit D hereto certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto.

(d) Certificate of Insurer — Insurance Coverage. Within 10 Business Days after
any delivery of financial statements under Section 8.01(b) for a fiscal quarter
ending on December 31, a certificate of insurance coverage from each insurer
with respect to the insurance required by Section 8.07, in form and substance
reasonably satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies.

(e) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials (other than filings under Section 16 of the
Securities Exchange Act of 1934) filed by the Borrower or any Subsidiary with
the SEC, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be.

(f) Notices Under Materials Instruments. Promptly after the furnishing thereof,
subject to applicable confidentiality requirements, copies of any financial
statement, report or notice furnished to or by any Person pursuant to the terms
of any preferred stock designation, indenture, loan or credit or other similar
agreement, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 8.01.

(g) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.

(h) Information Regarding Borrower and Guarantors. At least 20 days’ prior
written notice of any change (i) in the Borrower’s or any Guarantor’s corporate
name, (ii) in the location of the Borrower or any Guarantor’s chief executive
office or principal place of business, (iii) in the Borrower’s or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower’s or any Guarantor’s
jurisdiction of organization, and (v) in the Borrower’s or any Guarantor’s
Federal taxpayer identification number.

 

43



--------------------------------------------------------------------------------

(i) Production Report and Lease Operating Statements. Within 60 days after the
end of each fiscal quarter, a report setting forth, for each calendar month
during the then current fiscal year to date, the volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.

(j) Notices of Certain Changes. Promptly, but in any event within 10 Business
Days after the execution thereof, copies of any amendment, modification or
supplement to the certificate or articles of incorporation, by-laws, any
preferred stock designation or any other organic document of the Borrower or any
Subsidiary.

(k) Budgets. (i) On or before 8:00 p.m. (New York time) on each Tuesday
following the end of each weekly period covered by a DIP Budget (each, a
“Variance Reporting Date”), a variance report of receipts and disbursements of
cash for the Borrower and Guarantors for the prior weekly and rolling four-week
period then ended and a reconciliation of such actual receipts and disbursements
as against the projected amounts set forth in the DIP Budget (each, a “Variance
Report”); (ii) on or before 8:00 p.m. (New York time) on the fifth day prior to
end of the period covered by the then-current DIP Budget, a DIP Budget for the
immediately following four-week period; and (iii) in the event the Borrower
determines that the estimates and assumptions used to prepare the then current
DIP Budget have changed in any material respect, promptly after the occurrence
of such event, a revised DIP Budget covering the remaining period of time
covered by such DIP Budget. The Borrower may elect to re-submit for approval a
modified DIP Budget for any period so long as any such modified DIP Budget is
submitted within the deadline set forth herein (i.e., no later than by the end
of the third week of the then operative DIP Budget).

(l) Budget Compliance Certificates. In any week in which the Borrower will not
make a Borrowing Request, no later than four (4) Business Days after the end of
the preceding week, a Budget Compliance Certificate.

(m) Bankruptcy Court Filings. To the extent practicable, delivery for review and
comment prior to filing all material pleadings, motions and other documents
(provided that any of the foregoing relating to this Agreement shall be deemed
material) to be filed on behalf of the Borrower or the Guarantors.

(n) Bankruptcy Cases. Promptly from time to time, deliver to the Administrative
Agent and its legal counsel copies of all pleadings, motions, applications,
judicial information, financial information and other documents filed by or on
behalf of the Borrower with the Bankruptcy Court or distributed by Borrower to
any official committee appointed in any of the Bankruptcy Cases.

(o) Third Party Sale Interests. (i) Within five (5) Business Days of receipt
thereof by the Borrower, a copy of each Third Party Sale Interest in the exact
form received (it being understood that the Borrower, in addition to relaying
the Third Party Sale Interest in the exact form such Person received it, may
include any written summary or commentary relating thereto

 

44



--------------------------------------------------------------------------------

that it considers appropriate); and (ii) promptly, from time to time, a
description of material developments with respect to each Third Party Sale
Interest previously disclosed to the Administrative Agent and the Lenders in
connection herewith.

(p) Reserve Reporting. Promptly following any request therefor, and (i) subject
to Bankruptcy Court approval and (ii) taking into account the necessary time for
preparation and completion thereof, a reserve report or a roll-forward prepared
by an Approved Petroleum Engineer for the fiscal year ended December 31, 2014

(q) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including, without limitation, any
Plan and any reports or other information required to be filed with respect
thereto under the Code or under ERISA and the other certificates, statements or
other reports required to be delivered pursuant to this Article VIII), or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to this Article VIII shall be
delivered in accordance with the terms of this Agreement either as a hard-copy
or electronically, at the Borrower’s discretion. If the Borrower delivers
hard-copies of such certificates, statements or other reports, then the Borrower
shall so deliver to the Administrative Agent directly full, accurate and
complete copies of such certificates, statements or other reports with written
or electronic notice of such delivery and an accompanying description of the
items delivered. If the Borrower delivers the certificates, statements or other
reports required by this Article VIII electronically, such certificates,
statements or other reports shall be deemed to have been delivered on the date
(i) on which the Borrower posts such documents, or provides a link thereto on
the Borrower’s website on the Internet at www.duneenergy.com or (ii) on which
such documents are delivered to the Administrative Agent. The Administrative
Agent shall promptly post such electronically provided documents on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall deliver such documents in a form acceptable to the
Administrative Agent. For the avoidance of doubt, the Administrative Agent shall
post all material certificates, statements or other reports it receives from the
Borrower. Except for such compliance certificates and other reports and
statements, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Section 8.02. Notices of Material Events. After a Responsible Officer has
obtained actual knowledge thereof, the Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority

 

45



--------------------------------------------------------------------------------

against or affecting the Borrower or any Subsidiary thereof not previously
disclosed in writing to the Lenders or any material adverse development in any
action, suit, proceeding, investigation or arbitration (whether or not
previously disclosed to the Lenders) that, in either case, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
and

(c) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth in reasonable detail of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

Section 8.03. Existence; Conduct of Business. The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect (i) its legal existence and (ii) the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties are located or the
ownership of its Properties requires such qualification, except where the
failure to do any of the foregoing as to clause (ii) could not reasonably be
expected to have a Material Adverse Effect.

Section 8.04. Payment of Obligations. Except as otherwise provided in any order
entered by the Bankruptcy Court in the Chapter 11 cases, the Borrower will, and
will cause each Subsidiary to, pay its obligations, including Tax liabilities of
the Borrower and all of its Subsidiaries before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect or
result in the seizure or levy of any material Property of the Borrower or any
Subsidiary.

Section 8.05. Performance of Obligations under Loan Documents. The Borrower will
pay the Notes according to the terms thereof, and the Borrower will, and will
cause each Subsidiary to, do and perform every act and discharge all of the
obligations to be performed and discharged by them under the Loan Documents,
including, without limitation, this Agreement, at the time or times and in the
manner specified.

Section 8.06. Operation and Maintenance of Properties. Subject to any necessary
approval of the Bankruptcy Court, the Borrower, at its own expense, will, and
will cause each Subsidiary to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

(b) preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties
described in the most recent Reserve Report, including, without limitation, all
equipment, machinery and facilities.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
obligations accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its material Oil and Gas Properties,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(e) to the extent the Borrower is not the operator of any Property, the Borrower
shall use commercially reasonable efforts to cause the operator to comply with
this Section 8.06.

Section 8.07. Insurance. Subject to any necessary approval of the Bankruptcy
Court, the Borrower will, and will cause each Subsidiary to, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. The loss
payable clauses or provisions in said insurance policy or policies insuring any
of the collateral for the Loans shall be endorsed in favor of the Administrative
Agent as its interests may appear and such policies shall name the
Administrative Agent and the Lenders as “additional insureds” and provide that
the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent.

Section 8.08. Books and Records; Inspection Rights. The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Borrower shall bear the cost of each such inspection and examination.

Section 8.09. Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders (including
the Financing Orders and other requirements imposed in connection with the
Bankruptcy Cases) of any Governmental Authority applicable to it or its
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

Section 8.10. Environmental Matters.

(a) The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
Release or threaten to Release, and shall cause each Subsidiary not to Release
or threaten to Release, any Hazardous Material on, under, about or from any of
the Borrower’s or its Subsidiaries’ Properties or any other property offsite the
Property to the extent caused by the Borrower’s or any of its Subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each Subsidiary to
timely obtain or file, all Environmental Permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or its Subsidiaries’ Properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; (iv) promptly commence and diligently prosecute to completion,
and shall cause each Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of the
Borrower’s or its Subsidiaries’ Properties, which failure to commence and
diligently prosecute to completion would reasonably be expected to have a
Material Adverse Effect; (v) conduct, and cause its Subsidiaries to conduct,
their respective operations and businesses in a manner that will not expose any
Property or Person to Hazardous Materials that would reasonably be expected to
form the basis for a claim for damages or compensation that would reasonably be
expected to have a Material Adverse Effect; and (vi) implement, and shall cause
each Subsidiary to implement, such procedures as may be necessary to assure that
the Borrower’s and its Subsidiaries’ obligations under this Section 8.10(a) are
timely and fully satisfied, which failure to establish and implement could
reasonably be expected to have a Material Adverse Effect.

(b) The Borrower will promptly, but in no event later than five days after
obtaining knowledge of the occurrence of a triggering event, notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any Person against the Borrower or its Subsidiaries or their
Properties in connection with any Environmental Laws if the Borrower could
reasonably anticipate that such action will result in liability (whether
individually or in the aggregate) in excess of $1,000,000, not covered by
insurance, subject to normal deductibles.

(c) The Borrower will, and will cause each Subsidiary to, provide environmental
assessments, audits and tests in accordance with the most current version of the
American Society of Testing Materials standards as required to be obtained by
the Administrative Agent or the Lenders by any Governmental Authority, in
connection with any future acquisitions of Oil and Gas Properties or other
Properties.

 

48



--------------------------------------------------------------------------------

(d) To the extent the Borrower or a Subsidiary is not the operator of any
Property, none of the Borrower and its Subsidiaries shall be obligated to
directly perform any undertakings contemplated by the covenants and agreements
contained in this Section 8.10 which are performable only by such operators and
are beyond the control of the Borrower or any of its Subsidiaries.
Notwithstanding the above and except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect, the Borrower
shall, and shall cause its Subsidiaries to, use commercially reasonable efforts
to cause the operator to comply with this Section 8.10.

Section 8.11. Further Assurances.

(a) Regardless of any provision of the Financing Orders providing that such
Financing Order is sufficient and conclusive evidence of the validity,
perfection and priority of the Liens granted to the Administrative Agent on the
Collateral without the necessity for any filing or recording of any financing
statement or other instrument or document which may otherwise be required under
the laws of any jurisdiction or the taking of any action to validate or perfect
such liens or to provide for the priorities described herein, the Borrower
agrees that at its sole expense it will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent the Security
Instruments and all such other documents, agreements and instruments reasonably
requested by the Administrative Agent to comply with, cure any defects or
accomplish the conditions precedent, covenants and agreements of the Borrower or
any Subsidiary, as the case may be, in the Loan Documents, including the Notes,
or to further evidence and more fully describe the collateral intended as
security for the Secured Obligations, or to correct any omissions in this
Agreement or the Security Instruments, or to state more fully the obligations
secured therein, or to perfect, protect or preserve any Liens created pursuant
to this Agreement or any of the Security Instruments or the priority thereof, or
to make any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the sole discretion of the
Administrative Agent, in connection therewith.

(b) The Borrower hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction any initial financing statements and amendments
thereto that (a) indicate the Collateral (i) as all assets of the Borrower or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the Uniform Commercial
Code of any applicable jurisdiction, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) provide any other information required by
part 5 of Article 9 of the Uniform Commercial Code of any applicable
jurisdiction for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether the Borrower is an organization
and the type of organization and, (ii) in the case of a financing statement
filed as a fixture filing, a sufficient description of real property to which
the Collateral relates. The Borrower agrees to furnish any such information to
the Administrative Agent and the other Secured Parties promptly upon the
Administrative Agent’s or any other Secured Party’s request

 

49



--------------------------------------------------------------------------------

Section 8.12. ERISA Compliance. The Borrower will promptly furnish and will
cause the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent immediately upon becoming aware of the occurrence of any
non-exempt “prohibited transaction,” as described in section 406 of ERISA or in
section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Subsidiary or the ERISA Affiliate, as the case may be, specifying
the nature thereof, what action the Borrower, the Subsidiary or the ERISA
Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service or the Department
of Labor with respect thereto.

Section 8.13. Use of Proceeds. The Borrower shall use the proceeds of the Loans
for (a) working capital and general corporate purposes from and after the
Petition Date and certain expenses of the Administrative Agent and Lenders under
and as defined in the Pre-Petition Credit Agreement arising prior to the
Petition Date approved by the Bankruptcy Court and (b) to pay fees and expenses
related to this Agreement and the Bankruptcy Cases, in each case, solely at the
times and (subject to Section 9.21) in the amounts set forth in the then-current
DIP Budget, provided that no proceeds of any Loan shall be used (i) either
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying” any Margin Stock, (ii) to pay interest
accruing from and after the Petition Date on any Pre-Petition Indebtedness other
than Pre-Petition Indebtedness under the Pre-Petition Credit Agreement or
(iii) except to the extent permitted by the Final Financing Order, to conduct an
investigation of, commence or prosecute any action or objection with respect to
the claims, liens or security interests that relate to either the Pre-Petition
Credit Agreement or this Agreement.

Section 8.14. Commodity Hedging. The Borrower shall, promptly upon the request
of the Lenders, enter into commodity hedging arrangements on then prevailing
market terms with respect to the volumes of Hydrocarbons estimated to be
produced from the Hydrocarbon Interests owned by the Borrower and the Guarantors
during the Availability Period (the “Hedging Arrangements”) by and among the
Borrower or such Guarantor, the Administrative Agent or one or more Lenders (or
any of their affiliates) from time to time; provided that the Administrative
Agent and the Required Lenders agree to approve any necessary revisions to the
DIP Budget to reflect the terms of such Hedging Arrangements, including, without
limitation, any contemplated settlement payments or other amounts to be paid or
received by the Borrower and the Guarantors pursuant thereto.

Section 8.15. Lender Meetings. The Borrower shall cause its senior management,
its financial advisor, the CRO and its investment banker to participate in a
meeting with the Administrative Agent and the Lenders at the request of the
Required Lenders and, in any case, not less than once during each calendar week
at a time mutually agreeable to the Required Lenders and the Borrower.

Section 8.16. Data Room. The Borrower shall maintain a “due diligence” data room
(which may be “virtual” or electronic) during the sale process set forth in the
Sale Procedures Order which shall be accessible by the Administrative Agent and
the Lenders to the same extent as access is given to third party bidders in
accordance with the Sale Procedures Order.

 

50



--------------------------------------------------------------------------------

Section 8.17. Funding of Segregated Accounts.

(a) Upon delivery of a Carve-Out Trigger Notice and the funding of any related
Loan requested to fund such amounts (after first taking into account any of the
Debtors’ cash on hand to the extent budgeted for such amounts or not earmarked
for other accrued, budgeted and unpaid expenses), the Debtors shall fund a
segregated account in an amount equal to $500,000 plus the Carve-Out Amount.

(b) Upon the closing of the Proposed Section 363 Sale, the Debtors shall fund a
segregated account in an amount equal to $100,000 plus the Carve-Out Amount plus
an additional amount to cover accrued but unused and unpaid vacation in an
amount not to exceed $60,000.

(c) Amounts on deposit in such segregated account shall be used solely to
satisfy the Carve-Out Expenses and expenses that would have constituted
Carve-Out Expenses but for the occurrence of the Termination Date
(“Post-Termination Expenses”), and the balance in that segregated account
specified above shall not be available to pay the principal amount of the DIP
Facility or to pay any prepetition or other postpetition obligations until such
time as the Carve-Out Expenses and the Post-Termination Expenses shall have been
paid in full, notwithstanding any purported or asserted Lien, claim or right to
such balance.

Section 8.18. Segregated Payments. The Borrower shall ensure that the portion of
its revenues from the sale of Hydrocarbon production required to pay all
severance taxes and royalty payments owed with respect thereto shall be
deposited into a segregated account of the Borrower from which such payments of
severance tax and royalties shall be paid, and such amounts shall be fully
applied and accounted for with respect to outstanding severance tax and
royalties before the determination of such amounts under clause (f) of the
definition of Carve Out Expenses.

Section 8.19. Cash Management Bank. The Debtors will maintain their existing
deposit accounts with BBVA Compass Bank, subject to (i) control agreements in
form and substance satisfactory to the Administrative Agent and (ii) “view-only”
electronic access for the Administrative Agent and/or its authorized
representative to each of the Accounts. Notwithstanding the foregoing, upon
advance reasonable notice, the Required Lenders may require (to the extent
consistent with the Bankruptcy Court’s local rules and guidelines) that such
accounts be closed and new accounts be opened at the Administrative Agent.

Section 8.20. Milestones. The Borrower agrees that:

(a) On the Petition Date (or such later date as the Administrative Agent shall
agree, in its sole discretion), the Debtors shall have filed the motion seeking
approval of bidding procedures for the Proposed Section 363 Sale through the
entry by the Bankruptcy Court of the Sale Procedures Order and shall seek a
hearing thereon as soon as practicable after such filing.

(b) On or before the 30th day after the Petition Date (or such later date as the
Required Lenders shall agree, in their sole discretion), (i) the Borrower shall
have (x) updated and completed a data room for access to potential bidders,
(y) completed a confidential information memorandum for the Proposed Section 363
Sale, which they shall share with the Lenders and (z) provided access to bidders
who have entered into acceptable confidentiality and

 

51



--------------------------------------------------------------------------------

non-disclosure agreements and other documentation of suitability acceptable to
the Borrower, in reasonable consultation with the Required Lenders, and (b) the
Bankruptcy Court shall have entered the Sales Procedure Order.

(c) A bid deadline (the “Bid Deadline”) for the receipt of qualified bids from
qualified bidders shall have occurred on or before the 90th day after the
Petition Date (or such later date as the Required Lenders shall agree, in their
sole discretion).

(d) On or before seven (7) days following the Bid Deadline (or such later date
as Required Lenders shall agree), the Bankruptcy Court shall have entered an
order approving the Proposed Section 363 Sale, which shall be in form and
substance acceptable to the Required Lenders.

Section 8.21. Compliance with DIP Budget. The Borrower shall ensure that, when
measured as of each Variance Reporting Date:

(a) the Borrower’s and Guarantors’ “Total Receipts” (as such term is used on the
DIP Budget) on an aggregate basis for the prior four week period then ended,
were not less than 90% of the aggregate projected “Total Receipts” included in
the applicable DIP Budget(s) for such period;

(b) the Borrower’s and Guarantors’ total “Opex Disbursements” on an aggregate
basis for the prior four week period then ended, were not more than 110% of the
aggregate projected “Opex Disbursements” included in the applicable DIP
Budget(s) for such period; and

(b) the Borrower’s and Guarantors’ total “G&A Disbursements” (as such term is
used on the DIP Budget) on an aggregate basis for the prior four week period
then ended, were not more than 110% of the aggregate projected “G&A
Disbursements” included in the applicable DIP Budget(s) for such period.

ARTICLE IX

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full in immediately available
funds, the Borrower covenants and agrees with the Lenders that:

Section 9.01. Debt. The Borrower will not, and will not permit any Subsidiary
to, incur, create, assume or suffer to exist any Debt, except:

(a) the Notes or other Secured Obligations (including any Hedging Arrangements)
or any guaranty of or suretyship arrangement for the Notes or other Secured
Obligations.

(b) Debt existing as of the Petition Date and set forth on Schedule 9.01
(provided that (i) payments on account of any Capital Leases entered into prior
to the Petition Date shall not exceed the amount therefor set forth in the
then-current DIP Budget (including any remaining

 

52



--------------------------------------------------------------------------------

Permitted Variance) and (ii) none of the instruments or agreements governing
such Debt may be amended, modified or supplemented after the Effective Date to
change any terms of subordination, repayment or rights of conversion, put,
exchange or other similar rights from such terms and rights in effect on the
Petition Date);

(c) Debt associated with bonds or surety obligations required by Governmental
Requirements or third parties in connection with the operation of the Oil and
Gas Properties.

(d) intercompany Debt between the Borrower and any Subsidiary or between
Subsidiaries to the extent permitted by Section 9.04(b); provided that such Debt
is not held, assigned, transferred, negotiated or pledged to any Person other
than the Borrower or one of its Wholly-Owned Subsidiaries, and, provided
further, that any such Debt owed by either the Borrower or a Guarantor shall be
subordinated to the Secured Obligations on terms set forth in the Guaranty and
Collateral Agreement.

(e) Debt arising under Cash Management Agreements with any financial institution
in which the Borrower or any of its Subsidiaries maintains a deposit account.

Section 9.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:

(a) Liens securing the payment of any Secured Obligations and Liens securing the
payment of the Prior Bank Obligations and obligations under the Pre-Petition
Senior Notes.

(b) Excepted Liens.

(c) Liens existing on the date hereof; provided that any such Lien shall only be
permitted to the extent such Lien is listed on Schedule 9.02.

(d) Liens granted or permitted pursuant to the Financing Orders, including in
connection with the Carve-Out Amount.

Section 9.03. Dividends, Distributions and Redemptions; Repayment of Debt.

(a) Restricted Payments. The Borrower will not and will not permit any
Subsidiary to declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, return any capital to its stockholders or make any
distribution of its Property to its Equity Interest holders; provided that any
Subsidiary may declare and pay dividends, or make other distributions, to the
Borrower (but not to any other Person).

Section 9.04. Prepayments, etc. of Debt. The Borrower will not and will not
permit any Subsidiary to (i) prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt (other than Debt
payable to the Borrower or a Guarantor, the Loans and the other obligations
under the Loan Documents and, to the extent contemplated hereunder and the
obligations under the Pre-Petition Credit Agreement), or (ii) amend, modify or
change in any manner any term or condition of any Debt of the Borrower or of any
Subsidiary or any lease so that the terms and conditions thereof are less
favorable to the Administrative Agent and the Lenders than the terms of such
Debt or lease as of the Effective Date.

 

53



--------------------------------------------------------------------------------

Section 9.05. Investments, Loans and Advances. The Borrower will not, and will
not permit any Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:

(a) Investments existing on the Petition Date and listed on Schedule 9.04.

(b) Investments (i) made by the Borrower in or to the Guarantors and (ii) made
by any Guarantor in or to the Borrower or any Guarantor.

(c) guarantees by the Borrower and any Guarantor of Debt permitted by
Section 9.01.

(d) Investments arising from the endorsement of financial instruments in the
ordinary course of business.

(e) Investments arising from the accounts (and any funds deposited therein)
required to be established or maintained under Sections 8.17-8.19.

Section 9.06. Nature of Business; International Operations. Except as otherwise
contemplated by this Agreement, the Financing Orders and the Sale Procedures
Order, the Borrower will not, and will not permit any Subsidiary to, allow any
material change to be made in the character of its business as an independent
oil and gas exploration and production company. From and after the date hereof,
the Borrower and its Domestic Subsidiaries will not acquire or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties not located within the geographical
boundaries of the United States of America.

Section 9.07. Limitation on Leases. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding Capital Leases and leases of Hydrocarbon Interests) under leases
or lease agreements except under leases and lease agreements existing on the
Effective Date or as otherwise reflected in the DIP Budget. Without the prior
consultation with the Administrative Agent, the Borrower will not, and not
permit any Subsidiary to, (a) assume any operating lease entered into prior to
the Petition Date, (b) reject any material unexpired lease or executory
contract, or (c) assume or apply to the Bankruptcy Court to assume any material
executory contract or unexpired lease (other than an operating lease) entered
into prior to the Petition Date, unless, in the case of any unexpired lease, the
order authorizing such assumption specifically provides that, notwithstanding
such assumption, the Borrower or applicable Subsidiary may later assign the
relevant lease under Section 365(f) of the Bankruptcy Code without, among other
things, obtaining the consent of the relevant lessor (but after complying with
the other requirements of Section 365 of the Bankruptcy Code).

Section 9.08. Proceeds of Loans. The Borrower will not permit the proceeds of
the Loans to be used for any purpose other than as set forth in the Financing
Orders.

 

54



--------------------------------------------------------------------------------

Section 9.09. ERISA Compliance. Subject to any necessary approval of the
Bankruptcy Court, the Borrower will not, and will not permit any Subsidiary to,
at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i),
(l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code that would reasonably be expected to result in a material liability
to the Borrower or any of its Subsidiaries.

(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto that would reasonably be
expected to result in a material liability to the Borrower or any of its
Subsidiaries.

(c) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to (i) any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability, or (ii) any employee
pension benefit plan, as defined in section 3(2) of ERISA, that is subject to
Title IV of ERISA, section 302 of ERISA or section 412 of the Code.

Section 9.10. Sale or Discount of Receivables. Except for receivables obtained
by the Borrower or any Subsidiary out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, the Borrower will not, and will not permit any Subsidiary to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.

Section 9.11. Mergers, Etc. The Borrower will not, and will not permit any
Subsidiary to, merge into or with or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person
(whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve.

Section 9.12. Sale of Properties. The Borrower will not, and will not permit any
Subsidiary to, sell, transfer, assign, farm-out, lease or otherwise transfer or
dispose of any Property or any interest therein (including within such
prohibition transfers and dispositions of overriding royalty interests,
production payments, net profits interests and any other interests payable out
of or measured by production or the proceeds of production) or any Subsidiary
owning any such Oil and Gas Property, other than:

(a) sales of Hydrocarbons in the ordinary course of business; and

(b) sales or other dispositions of obsolete, worn-out or surplus inventory or
equipment in the ordinary course of business and sales of inventory in the
ordinary course of business, in an aggregate amount not to exceed $50,000.

 

55



--------------------------------------------------------------------------------

Section 9.13. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Guarantors and Wholly-Owned
Subsidiaries of the Borrower) which is on terms which are less favorable than
are obtainable from any Person which is not one of its Affiliates.

Section 9.14. Subsidiaries. The Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary. The Borrower shall
not, and shall not permit any Subsidiary to, sell, assign or otherwise dispose
of any Equity Interests in any Subsidiary.

Section 9.15. Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any contract, agreement or understanding which in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property in favor of the Administrative Agent and the Lenders or restricts
any Subsidiary from paying dividends or making distributions to the Borrower or
any Guarantor, or which requires the consent of or notice to other Persons in
connection therewith; provided, however, that the preceding restrictions will
not apply to encumbrances or restrictions arising under or by reason of this
Agreement, the Security Instruments, the Pre-Petition Credit Agreement, the
Security Instruments (as defined in the Pre-Petition Credit Agreement) or the
Pre-Petition Senior Indenture.

Section 9.16. Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
will not, and will not permit any Subsidiary to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any Subsidiary that would require the Borrower or such
Subsidiary to deliver Hydrocarbons at some future time without then or
thereafter receiving full payment therefor to exceed one half bcf of gas (on an
mcf equivalent basis) in the aggregate.

Section 9.17. Swap Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreements with any Person other than Hedging
Arrangements.

Section 9.18. Marketing Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than (i) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
proved Oil and Gas Properties during the period of such contract and
(ii) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from proved Oil and Gas Properties of third parties during the
period of such contract associated with the Oil and Gas Properties of the
Borrower and its Subsidiaries that the Borrower or one of its Subsidiaries has
the right to market pursuant to joint operating agreements, unitization
agreements or other similar contracts that are usual and customary in the oil
and gas business.

 

56



--------------------------------------------------------------------------------

Section 9.19. No Surcharge. The Borrower will not, and will not permit any of
its Subsidiaries to, assert any charges under Section 506(c) of the Bankruptcy
Code against any Collateral or Pre-Petition Collateral.

Section 9.20. No Superpriority Claims. The Borrower will not, and will not
permit any of its Subsidiaries to, permit to exist any claims entitled to a
superpriority under Section 364(c)(1) of the Bankruptcy Code, other than those
of the Administrative Agent and the Lenders, other than the Carve-Out Amount.

Section 9.21. Expenditures. The Borrower will not, and will not permit any of
its Subsidiaries to, make any expenditure in violation of any DIP Budget
approved by the Administrative Agent and the Required Lenders. Notwithstanding
the foregoing (but subject to the other limitations set forth in this
Agreement), and except with respect to the line items relating to the Carve-Out
Amount, expenditures may vary from the amount set forth in the applicable DIP
Budget by any Permitted Variance. As used in this Agreement, the term “Permitted
Variance” means (x) a variance of up to 10% less than that reflected in the
applicable DIP Budget(s) for any rolling four week period with respect to “Total
Receipts” line-item in the DIP Budget, and (y) a variance of up to 10% more than
that reflected in the applicable DIP Budget(s) for any rolling four week period
with respect to each of the “Opex Disbursements” line-item and “G&A
Disbursements” line-item as defined in the DIP Budget.

Section 9.22. Employee Matters. The Borrower shall not implement a Key Employee
Retention Program or Key Employee Incentive Plan unless they are reasonably
satisfactory to the Administrative Agent and the Required Lenders in form and
amounts, are certified by the CRO as reasonably necessary for the preservation
of the estate and are approved by the Bankruptcy Court and provided for in the
DIP Budget and/or from the proceeds of the Collateral as approved by the Lenders
in their sole and absolute discretion.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01. Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal or interest on any Loan or any
fee or any other amount of any Loan when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof, by acceleration or otherwise.

(b) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made (unless such representation or
warranty was already qualified by materiality, in which case such representation
or warranty shall simply have been true and correct).

 

57



--------------------------------------------------------------------------------

(c) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.02, Section 8.03,
Section 8.20 or in Article IX.

(d) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
30 days after the earlier to occur of (A) notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender)
or (B) a Responsible Officer of the Borrower or such Subsidiary otherwise
becoming aware of such default.

(e) except as a result of the commencement of the Bankruptcy Cases, and to the
extent the relevant holders remain subject to the automatic stay imposed
thereby, the Borrower or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable.

(f) except as a result of the commencement of the Bankruptcy Cases, and to the
extent the relevant holders remain subject to the automatic stay imposed
thereby, any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any Subsidiary to make an offer in
respect thereof provided that this clause (f) shall not apply to secured Debt
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Debt.

(g) the Bankruptcy Court shall enter, or the Borrower shall seek or support the
entry of, any order (i) amending, supplementing, altering, staying, vacating,
rescinding or otherwise modifying the Interim Financing Order, the Final
Financing Order, the Sales Procedure Order or any other order in any manner
which could reasonably be expected to result in a Material Adverse Effect,
(ii) appointing a Chapter 11 trustee that is not appointed as a result of a
motion filed by the Required Lenders, a responsible officer or an examiner
pursuant to Section 1104 of the Bankruptcy Code with enlarged powers relating to
the operation of the business of the Borrower (powers beyond those set forth in
Section 1106(a)(3) and (4) and 1106(b) of the Bankruptcy Code) of the Bankruptcy
Code in the Bankruptcy Cases, (iii) dismissing the Bankruptcy Case or converting
the Bankruptcy Case to a Chapter 7 case, (iv) granting relief from the automatic
stay under Section 362 of the Bankruptcy Code to the holder of any claim against
the Borrower or any Guarantor, which order enables the holder of such claim to
exercise any right or remedy against any property of the Borrower or any
Guarantor, or (v) except with respect to the Proposed 363 Sale, approving the
sale, transfer, lease, exchange, alienation or other disposition of all or
substantially all of the assets, properties or Equity Interests of the Borrower
and its Subsidiaries pursuant to Section 363 of the Bankruptcy Code or
otherwise, without the consent of the Required Lenders and approval of the
Bankruptcy Court.

 

58



--------------------------------------------------------------------------------

(h) The Borrower or any Subsidiary shall seek to, or shall support (in any such
case by way of motion or other pleading filed with the Bankruptcy Court or any
other writing to another party-in-interest executed by or on behalf of the
Borrower or any Subsidiary) any other Person’s motion to, disallow in whole or
in part any Lender’s claim in respect of the Pre-Petition Indebtedness owed to
such Lender or to challenge the validity and enforceability of the Liens in
favor of the Administrative Agent or any Lender (including the Liens securing
Pre-Petition Indebtedness owed to such Lender), excluding challenges by Persons
(other than the Borrower or the Guarantors) that are not inconsistent with the
Interim Financing Order or Final Financing Order, as applicable.

(i) An application shall be filed by the Borrower for the approval of, or there
shall otherwise arise, any other Superpriority Claim in the Bankruptcy Cases
(other than the Carve Out Amount) which is pari passu with or senior to the
claims of the Administrative Agent and Lenders against the Borrower or any
Guarantor unless after giving effect to the transactions contemplated by such
application, all Secured Obligations (whether contingent or otherwise) shall be
paid in full in cash. The entry of an order authorizing the obtaining of credit
or the incurrence of Debt by the Borrower or any Guarantor that is secured by a
Lien on any or all of the Collateral, which is senior to or pari passu with the
security interests and liens against the Collateral that is granted to the
Lenders.

(j) From and after the date of entry thereof, the Interim Financing Order shall
cease to be in full force and effect (or shall have been vacated, stayed for a
period in excess of five (5) days, reversed, modified or amended), in each case
without the consent of the Required Lenders, and the Final Financing Order shall
not have been entered prior to such cessation (or vacatur, stay, reversal,
modification or amendment).

(k) The Final Financing Order shall not have been entered by the Bankruptcy
Court on or before thirty (30) days after the Petition Date; or from and after
the date of entry thereof, the Final Financing Order shall cease to be in full
force and effect (or shall have been vacated, stayed for a period in excess of
five (5) days, reversed, modified or amended), in each case without the consent
of the Required Lenders.

(l) The Borrower shall make any payment on any Debt incurred before the Petition
Date, other than as permitted under the Financing Orders, the DIP Budget or as
permitted hereunder and other than any payment of any Debt owing to the Borrower
and any payment approved by the Bankruptcy Court of any Debt.

(m) The Borrower or the Guarantors shall fail to comply with the terms of the
Financing Orders.

(n) Any final judgments shall be entered against the Borrower or any Subsidiary
after the Petition Date and shall not have been paid, discharged or vacated or
had execution thereof stayed pending appeal within thirty days after entry or
filing of such judgments; or there shall be entered against the Borrower or any
Subsidiary a non-monetary judgment, order or decree with respect to any claim or
liability that accrued after the Petition Date which has or could be reasonably
expected to have a Material Adverse Effect, and there shall be any period of
thirty consecutive days during which a stay of enforcement of such judgment,
decree or order, by reason of a pending appeal or otherwise, shall not be in
effect.

 

59



--------------------------------------------------------------------------------

(o) The Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or the Borrower or any Subsidiary or
any of their Affiliates shall so state in writing.

(p) The commencement of any action against the Administrative Agent or any
Lender by or on behalf of the Borrower or any of its Subsidiaries or any of
their respective agents.

(q) (i) The Debtors’ retention of Donald Martin as CRO shall not have been
approved by the Bankruptcy Court within thirty (30) days of the Petition Date;
or (ii) Donald Martin shall cease to serve as the CRO of the Borrower and each
of the Guarantors and is not replaced within seven (7) days by a Person
acceptable to the Required Lenders.

(r) Parkman Whaling LLC shall cease to serve as the Borrower’s and each of the
Guarantors’ investment banker and is not replaced within seven (7) days by a
Person acceptable to the Required Lenders.

(s) The entry of an order authorizing recovery by any Person from the Collateral
or any Pre-Petition Collateral owing to any Lender or any adequate protection
Liens granted with respect thereto for any costs of preservation or disposition
thereof under Section 506(c) of the Bankruptcy Code or (except as provided in
the Final Financing Order) authorizing the use of cash collateral without
consent in writing by the Administrative Agent. The entry of an order granting
adequate protection with respect to Pre-Petition Indebtedness (other than as
provided in the Interim Financing Order or the Final Financing Order, or as
otherwise approved by the Administrative Agent and the Bankruptcy Court).

(t) The filing by the Borrower or any Subsidiary of any motion or proceeding
which could reasonably be expected to result in material impairment of the
Lenders’ rights under this Agreement; or a final determination by the Bankruptcy
Court (or any other court of competent jurisdiction) with respect to any motion
or proceeding brought by any other party which results in any material
impairment of the Lenders’ rights under this Agreement.

(u) The Borrower or the Guarantors shall file, support, or seek confirmation of
a plan of reorganization or liquidation, or such plan of reorganization or
liquidation shall be confirmed in any of the Bankruptcy Cases, which is not
reasonably acceptable to the Required Lenders.

(v) The entry of an order dismissing any of the Bankruptcy Cases that does not
provide for the termination of the Commitment and payment in full of the Secured
Obligations in cash prior to dismissal, without the prior written consent of the
Administrative Agent; and

 

60



--------------------------------------------------------------------------------

(w) Any motions to sell the Collateral or approve procedures regarding the same,
any plan or disclosure statement or supplements or amendments thereto, or any
orders approving or amending any of the foregoing, are not in form and substance
reasonably acceptable to the Required Lenders.

Section 10.02. Remedies.

(a) In the case of an Event of Default, at any time thereafter during the
continuance of such Event of Default, in addition to the right of any Lender to
refuse to make further Loans pursuant to the provisions hereof, the automatic
stay under Section 362 of the Bankruptcy Code shall be deemed lifted, without
further order of or application to the Bankruptcy Court, to permit the
Administrative Agent to, at the request of the Required Lenders, by notice to
the Borrower, take any or all of the following actions, at the same or different
times: (a) terminate the Borrower’s use of cash collateral and cease to make any
Loans to the Borrower; (b) declare all obligations of the Borrower and the
Guarantors hereunder and under the other Loan Documents to be immediately due
and payable; (c) freeze any accounts of the Borrower and the Guarantors
maintained with any Lender; (d) terminate the Commitments (if they have not
theretofore terminated); (d) set off and apply immediately any and all amounts
in accounts maintained by the Borrower and the Guarantors with the
Administrative Agent or any Lender against the obligations hereunder and under
the other Loan Documents, and otherwise enforce rights against the Collateral in
the possession of any of the Administrative Agent and/or any Lender for
application towards the obligations of the Borrower and the Guarantors hereunder
and under the other Loan Documents; and (e) take any other action or exercise
any other right or remedy permitted under the Financing Orders, the other Loan
Documents or applicable law to effect the repayment and satisfaction of the
obligations of the Borrower and the Guarantors hereunder and under the other
Loan Documents. Notwithstanding the foregoing, the effect as an Event of Default
of any event described in this Section 10 may be waived by the written
concurrence of the Required Lenders. Any cash collateral delivered hereunder
shall be held by the Administrative Agent (without liability for interest
thereon) and applied to obligations in accordance herewith and any excess
remaining after the satisfaction of all such obligations shall be delivered to
the Borrower or as a court of competent jurisdiction may direct.

(b) Notwithstanding any other provision of this Agreement, following an Event of
Default or the Termination Date and subject to the limitations on the Aggregate
Maximum Credit Amount, the Lenders shall be obligated to advance additional
funds to the Borrower under this Agreement to fund the Carve-Out Amount plus the
amounts required to be funded to a segregated account pursuant to Section 8.17;
provided, however, that in the event of a termination of the Agreement, the
obligation to fund such Carve-Out Amounts and additional amounts shall terminate
with respect to any Carve-Out Amounts and additional amounts that are not
approved by a final order of the Bankruptcy Court within sixty (60) days of the
Termination Date.

(c) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

 

61



--------------------------------------------------------------------------------

(d) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of principal outstanding on the Loans and
Secured Obligations referred to in Clauses (b) and (c) of the definition of
Secured Obligations owing to each Person to whom a Secured Obligation is owed;

(v) fifth, pro rata to any other Secured Obligations; and

(vi) sixth, any excess, after all of the Secured Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01. Appointment; Powers. Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

Section 11.02. Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the

 

62



--------------------------------------------------------------------------------

Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein. For purposes of determining compliance with the
conditions specified in Article VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the Effective Date specifying its
objection thereto.

Section 11.03. Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Required
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this
Section 11.03, provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. If a Default
has occurred and is continuing, the Syndication Agent shall not have any
obligation to perform any act in respect thereof. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the

 

63



--------------------------------------------------------------------------------

Administrative Agent shall not be liable for any action taken or not taken by it
hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own
gross negligence or willful misconduct.

Section 11.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower and the Lenders hereby waives the right to dispute the Administrative
Agent’s record of such statement, except in the case of gross negligence or
willful misconduct by the Administrative Agent. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may deem and treat the
payee of any Note as the holder thereof for all purposes hereof unless and until
a written notice of the assignment or transfer thereof permitted hereunder shall
have been filed with the Administrative Agent.

Section 11.05. Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such subagent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 11.06. Resignation of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided in this
Section 11.06, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation of the retiring Agent, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article XI and Section 12.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent.

 

64



--------------------------------------------------------------------------------

Section 11.07. Agent as Lender. The bank serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

Section 11.08. No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and each other Loan
Document to which it is a party. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder. The Administrative
Agent shall not be required to keep themselves informed as to the performance or
observance by the Borrower or any of its Subsidiaries of this Agreement, the
Loan Documents or any other document referred to or provided for herein or to
inspect the Properties or books of the Borrower or its Subsidiaries. Each other
party hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

Section 11.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

65



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10. Authority of Administrative Agent to Release Collateral and
Liens. Each Lender hereby authorizes the Administrative Agent to release any
collateral that is permitted to be sold or released pursuant to the terms of the
Loan Documents. Each Lender hereby authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any sale or
other disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.12 or is otherwise authorized by the terms
of the Loan Documents.

Section 11.11. Information. To the extent any notice, report or other document
is required, pursuant to any of the Loan Documents, to be provided to
Administrative Agent by Borrower, Guarantors (or any Affiliates of Borrower or
Guarantors), then Administrative Agent shall reasonably promptly furnish each
Lender all such notices, reports and other documents received by Administrative
Agent from Borrower, Guarantors (or any Affiliates of Borrower or Guarantors).

ARTICLE XII

MISCELLANEOUS

Section 12.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at Two Shell Plaza 777 Walker Street, Suite 2300
Houston, Texas 77002 Attention Chief Restructuring Officer (Telecopy
No. 713-229-6398);

(ii) if to the Administrative Agent, to it at Bank of Montreal, 115 S. LaSalle
St., 12w, Chicago, Illinois 60603 Attention: Stephanie Slavkin, Tel:
312-461-4065 Fax: 312-461-7958 With A Copy To: Bank of Montreal 1 First Canadian
Place, 23rd Floor, 100 King Street West, Toronto, Ontario, M5x 1a1 Attention:
Zoltan Szoldatits Tel: 416-867-4072 Fax: 416-867-5785; and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

66



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02. Waivers; Amendments.

(a) No failure on the part of the Administrative Agent or any Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege, or any abandonment or discontinuance of steps to enforce
such right, power or privilege, under any of the Loan Documents shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege under any of the Loan Documents preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment or the Maximum Credit Amount of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Secured Obligations hereunder or under any other Loan Document,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment or prepayment of the principal
amount of any Loan, or any interest thereon, or any fees payable hereunder, or
any other Secured Obligations hereunder or under any other Loan Document, or
reduce the amount of, waive or excuse any such payment, or postpone or extend
the Termination Date without the written consent of each Lender directly
affected thereby, (iv) change Section 4.01(b) or Section 4.01(c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) waive or amend Section 3.03(c),
Section 6.01,

 

67



--------------------------------------------------------------------------------

Section 10.02(c) or Section 12.14 without the written consent of each Lender
directly affected thereby (other than any Defaulting Lender), (vi) release any
Guarantor (except as set forth in the Guaranty and Collateral Agreement),
release all or substantially all of the collateral (other than as provided in
Section 11.10), without the written consent of each Lender (other than any
Defaulting Lender), (vii) change any of the provisions of this Section 12.02(b)
or the definitions of “Required Lenders” or “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or under any other Loan Documents or
make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender (other than any Defaulting
Lender), (viii) change Section 10.02(c) without the consent of each Person to
whom a Secured Obligation is owed; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, or (ix) contractually subordinate the
payment of all the Secured Obligations to any other Debt or contractually
subordinate the priority of any of the Administrative Agent’s Liens to the Liens
securing any other Debt, in each case, without the written consent of each
Lender (other than any Defaulting Lender).

Section 12.03. Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay, without further order of or application to the
Bankruptcy Court, (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Lenders and their respective
Affiliates, including, without limitation, the reasonable and documented fees,
charges and disbursements of counsel and other outside consultants for the
Administrative Agent and the Lenders, the reasonable travel, photocopy, mailing,
courier, telephone and other similar expenses, and the cost of environmental
invasive and non-invasive assessments and audits and surveys and appraisals, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Administrative Agent and the Lenders as to the rights and duties of the
Administrative Agent and the Lenders with respect thereto) of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of or
consents related to the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
costs, expenses, Taxes, assessments and other charges incurred by the
Administrative Agent or any Lender in connection with any filing, registration,
recording or perfection of any security interest contemplated by this Agreement
or any Security Instrument or any other document referred to therein, (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section 12.03, or in connection with
the Loans made hereunder, including, without limitation, all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER, AND
EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND

 

68



--------------------------------------------------------------------------------

DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE
OF THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH,
(iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM,
INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NONCOMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS ON OR AT
ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NONCOMPLIANCE BY THE BORROWER OR ANY
SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY
SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION,
THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED
BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL

 

69



--------------------------------------------------------------------------------

LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH
THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; provided THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, ANY MATERIAL BREACH BY ANY
INDEMNITEE OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS, OR ANY DISPUTE SOLELY
BETWEEN INDEMNITEES.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under Section 12.03(a) or (b), each Lender
severally agrees to pay to the Administrative Agent such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof.

(e) All amounts due under this Section 12.03 shall be payable not later than 10
Business Days after written demand therefor.

Section 12.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or

 

70



--------------------------------------------------------------------------------

otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of the Administrative Agent, provided
that no consent of the Administrative Agent shall be required for an assignment
to an assignee that is a Lender immediately prior to giving effect to such
assignment, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

 

  (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and the amount of the
Commitment of Loans of the assigning Lender after such assignment shall not be
less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

  (B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

  (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

  (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

  (E) The Assignee must not be a Defaulting Lender or an Affiliate of the
Borrower.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the

 

71



--------------------------------------------------------------------------------

assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02 and Section 12.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. In connection with any changes to the Register, if necessary, the
Administrative Agent will reflect the revisions on Annex I and forward a copy of
such revised Annex I to the Borrower and each Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 12.02(b) that affects such
Participant. In addition such agreement must provide that the Participant be
bound by the provisions of Section 12.03. Subject to Section 12.04(c)(ii), the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.01 and Section 5.02 to the same extent as

 

72



--------------------------------------------------------------------------------

if it were a Lender and had acquired its interest by assignment pursuant to
Section 12.04(a). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.01(c) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.02 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.02 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.02(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or a central bank, and this
Section 12.04(d) shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the Guarantors to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

Section 12.05. Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any other Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Section 5.01, Section 5.02 and
Section 12.03 and Article XI shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement, any other Loan Document or any provision hereof
or thereof.

 

73



--------------------------------------------------------------------------------

(b) To the extent that any payments on the Secured Obligations or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Secured Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06. Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, facsimile or other similar
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 12.07. Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitation obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Subsidiary against any of and all the obligations of the
Borrower or any Subsidiary owed to such Lender now or hereafter existing under
this Agreement or any other Loan Document, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other

 

74



--------------------------------------------------------------------------------

Loan Document and although such obligations may be unmatured. The rights of each
Lender under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have.

Section 12.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT
(i) THE TRANSACTIONS ARE OTHERWISE GOVERNED BY THE BANKRUPTCY CODE AND
(ii) UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE,
RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE
WHERE SUCH LENDER IS LOCATED. CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH
REGULATES CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY
ACCOUNTS) SHALL NOT APPLY TO THIS AGREEMENT OR THE NOTES.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE BANKRUPTCY COURT, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURT. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS
SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM
OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING
JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY

 

75



--------------------------------------------------------------------------------

WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.09.

Section 12.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
required to keep such Information confidential), (b) to the extent requested by
any regulatory authority having authority over the Administrative Agent or any
Lender, (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party to this Agreement or
any other Loan Document, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 12.11, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement (provided that such Person
agrees to be bound by the provisions of this Section 12.11) or (ii) any actual
or prospective counterparty (or its advisors) to any Swap Agreement relating to
the Borrower and its obligations (provided that such Person agrees to be bound
by the provisions of this Section 12.11), (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section 12.11 or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section 12.11, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary and their businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or a Subsidiary or
otherwise identified by the Borrower as being nonconfidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 12.11 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

76



--------------------------------------------------------------------------------

Section 12.12. Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Secured Obligations (or, to the extent that the principal amount of the Secured
Obligations shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (ii) in the event that the maturity of the Notes is
accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Secured Obligations (or, to the extent that the principal amount of the
Secured Obligations shall have been or would thereby be paid in full, refunded
by such Lender to the Borrower). All sums paid or agreed to be paid to any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans evidenced by the
Notes until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

Section 12.13. EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN

 

77



--------------------------------------------------------------------------------

DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS
FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS
AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS
CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14. Collateral Matters; Hedging Arrangements. The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Secured Obligations shall also extend to and be
available to any Lender or any Affiliate of a Lender that is counterparty to any
Hedging Arrangement with the Borrower or any of its Subsidiaries on a pro rata
basis in respect of any obligations of the Borrower or any of its Subsidiaries
which arise under any such Hedging Arrangement. If any Lender or any Affiliate
of a Lender ceases to be a Lender under this Agreement, then the benefit of the
Security Instruments and such provisions will continue to apply to the Hedging
Arrangement to which such Lender or its Affiliate is a party at the time that
Lender ceases to be a Lender, but will not apply to any Hedging Arrangements
entered into by that Lender or any of its Affiliates after that date. No Lender
or any Affiliate of a Lender shall have any voting rights under any Loan
Document as a result of the existence of obligations owed to it under any such
Hedging Arrangements.

Section 12.15. No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent or any Lender for
any reason whatsoever. There are no third party beneficiaries.

Section 12.16. Flood Insurance. Notwithstanding any provision in this Agreement,
any Mortgage or other Loan Document to the contrary, in no event is any Building
(as defined in the applicable Flood Insurance Regulation) or Manufactured
(Mobile) Home (as defined in the applicable Flood Insurance Regulation) included
in the definition of “Mortgaged Property” and no Building or Manufactured
(Mobile) Home is hereby encumbered by any Security Instrument or other Loan
Document. As used herein, “Flood Insurance Regulations” shall mean (i) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statute thereto, (iii) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et. seq.), as the same
may be amended or recodified from time to time, and (iv) the Flood Insurance
Reform Act of 2004 and any regulations promulgated thereunder.

 

78



--------------------------------------------------------------------------------

Section 12.17. USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

Section 12.18. Parties Including Trustees; Bankruptcy Court Proceedings. This
Agreement, the other Loan Documents, and all Liens and other rights and
privileges created or pursuant hereto or to any other Loan Document shall be
binding upon the Borrower and the Guarantors, the estate of the Borrower and
each Guarantor, and any trustee, other estate representative or any successor in
interest of the Borrower or any Guarantor in any Bankruptcy Case and/or any
conversion of such Bankruptcy Case into a subsequent case commenced under
Chapter 7 of the Bankruptcy Code. This Agreement and the other Loan Documents
shall be binding upon, and inure to the benefit of, the successors of the
Administrative Agent and the Lenders and their respective assigns, transferees
and endorsees. The Liens created by this Agreement and the other Loan Documents
shall be and remain valid and perfected in the event of the substantive
consolidation or conversion of any Bankruptcy Case or any other bankruptcy case
of the Borrower or any Guarantor to a case under Chapter 7 of the Bankruptcy
Code or in the event of dismissal of any Bankruptcy Case or the release of any
Collateral from the jurisdiction of the Bankruptcy Court for any reason, without
the necessity that the Administrative Agent file financing statements or
otherwise perfect its Liens under applicable law. Neither the Borrower nor any
Guarantor may assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder or under any of the other Loan
Documents without the prior express written consent of the Administrative Agent
and the Lenders. Any such purported assignment, transfer, hypothecation or other
conveyance by the Borrower or any Guarantor without the prior express written
consent of the Administrative Agent and the Lenders shall be void. The terms and
provisions of this Agreement are for the purpose of defining the relative rights
and obligations of the Borrower and each Guarantor, the Administrative Agent and
the Lenders with respect to the transactions contemplated hereby and no Person
shall be a third party beneficiary of any of the terms and provisions of this
Agreement or any of the other Loan Documents.

Section 12.19. Pre-Petition Loan Documents. The Borrower hereby agrees that
(i) this Agreement is separate and distinct from the Pre-Petition Credit
Agreement and (ii) the Pre-Petition Credit Agreement and other Loan Documents
(as defined in the Pre-Petition Credit Agreement) are in full force and effect.
The Borrower further agrees that by entering into this Agreement, the Lenders do
not waive any Default under the Loan Documents (as defined in the Pre-Petition
Credit Agreement) or any of their liens, claims, priorities, rights and remedies
thereunder.

 

79



--------------------------------------------------------------------------------

ARTICLE XIII

PRIORITY AND COLLATERAL SECURITY

Section 13.01. Superpriority Claims and Collateral Security.

(a) The Secured Obligations shall be secured, inter alia, by the Collateral
described in the Security Instruments and the Financing Orders.

(b) The Borrower hereby represents, warrants and covenants that, except as
otherwise expressly provided in this paragraph, pursuant to the Interim
Financing Order (with respect to the period prior to entry of the Final
Financing Order) and upon entry of the Final Financing Order with respect to the
period after entry of the Final Financing Order):

(i) the Secured Obligations shall at all times constitute an allowed
Superpriority Claim against each of the Debtors on a joint and several basis in
each Bankruptcy Case pursuant to Sections 364(c)(1) and 507(a) of the Bankruptcy
Code subordinate only to the Carve Out Amount and shall (A) otherwise have
priority over any and all administrative expense claims and unsecured claims
against the Debtors or their estates, at any time existing or arising, of any
kind or nature whatsoever, including, without limitation, administrative
expenses of the kinds specified in or ordered pursuant to Bankruptcy Code
Sections 105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c), 507(a), 507(b),
546(d), 726, 1113 and 1114, and any other provision of the Bankruptcy Code, as
provided under Section 364(c)(1) of the Bankruptcy Code and (B) shall at all
times be senior to the rights of the Debtors and their estates, and any
successor trustee or other estate representative;

(ii) (A) pursuant to Section 364(c)(2) of the Bankruptcy Code, the Secured
Obligations shall be secured by the Liens on all Collateral representing
Property of the Debtors and their estates that is not subject to a valid,
perfected (or subsequently perfected as permitted by Section 546(b) of the
Bankruptcy Code) and non-avoidable Lien as of the Petition Date and such Liens
shall be senior in priority and superior to any Lien on Collateral representing
Property of the Debtors and their estates, subject only to the Carve Out Amount
and any Permitted Senior Liens; (B) the Pre-Petition Indebtedness shall be
secured by Liens on all Collateral representing Property of the Debtors and
shall be senior in priority and superior to any Lien on the Collateral, subject
only to (x) the Liens with respect to Property of the Debtors and their estates
to the extent set forth in the Financing Orders; (y) the Carve Out Amount with
respect to Property of the Debtors and their estates to the extent set forth in
the Financing Orders; and (z) with respect to any Collateral constituting
Pre-Petition Collateral, the Permitted Senior Liens; and (iv) with respect to
any Collateral representing Property of the Debtors and their estates and not
constituting Pre-Petition Collateral, any Senior Statutory Liens;

(iii) pursuant to Section 364(c)(3) of the Bankruptcy Code, the Liens securing
the Secured Obligations shall be secured by a perfected junior lien on
Collateral that is subject only to (A) the Carve Out Amount, (B) the Permitted
Senior Liens and (C) the Senior Statutory Liens; and

 

80



--------------------------------------------------------------------------------

(iv) pursuant to Section 364(d)(1) of the Bankruptcy Code, the Liens securing
the Secured Obligations shall be secured by a perfected first priority, senior
priming lien on all DIP Collateral (as defined in the Interim Financing Order)
that also constitutes Pre-Petition Collateral, subject only to the (A) Carve Out
Amount, (B) the Permitted Senior Liens and (C) the Senior Statutory Liens. For
the avoidance of doubt, the foregoing senior priming liens shall prime any Lien
on Collateral that secures the Prepetition Indebtedness (collectively, the
“Primed Liens”), which senior priming liens securing the Indebtedness shall also
prime any liens granted after the Petition Date to provide adequate protection
in respect of any of the Primed Liens.

(c) Such Superpriority Claim referred to in Section 13.01(b)(i) shall be subject
to the Carve Out Amount. Such Lien referred to in Section 13.01(b)(ii)(A) shall
be subject to the Carve Out Amount, but otherwise shall be senior in priority to
the adequate protection Liens securing the Pre-Petition Indebtedness and all
other Liens.

(d) The Liens securing the Obligations shall not be junior to, or pari passu
with, any Lien avoided and preserved for the benefit of the Debtors and their
estates pursuant to Section 551 of the Bankruptcy Code.

Section 13.02. No Discharge; Survival of Claims. The Borrower hereby agrees that
(a) the Secured Obligations shall not be discharged by the entry of an order
confirming a Chapter 11 plan (and each of the Debtors pursuant to
Section 1141(d) of the Bankruptcy Code, hereby waives any such discharge),
(b) the Superpriority Claim granted to the Administrative Agent and Lenders
pursuant to the Interim Financing Order and the Final Financing Order and the
Liens granted to the Administrative Agent and the other Secured Parties pursuant
to such orders and the Collateral Documents shall not be affected in any manner
by the entry of an order confirming a Chapter 11 plan, and (c) none of the
Debtors shall propose or support any Chapter 11 plan other than a Reorganization
Plan.

Section 13.03. Orders. In the event of any inconsistency between the terms and
conditions of any of the Loan Documents and the Interim Financing Order or the
Final Financing Order, whichever is in effect at the time of reference thereto,
the provisions of the Interim Financing Order or the Final Financing Order, as
the case may be, shall govern and control. The Debtors, the Administrative Agent
and the Lenders shall be entitled to rely in good faith upon the Financing
Orders notwithstanding objection thereto or appeal therefrom by any interested
party. The Borrower, the Administrative Agent and the Lenders shall be permitted
and required to perform their respective obligations in compliance with this
Agreement notwithstanding any such objection or appeal unless the relevant
Financing Order has been stayed by a court of competent jurisdiction.

Section 13.04. Waiver of any Priming Rights and Non-Consensual Use of Cash
Collateral. Upon the Effective Date, and on behalf of themselves and their
estates, and for so long any obligations of the Borrower hereunder and under the
other Loan Documents shall be outstanding, the Borrower, on behalf of itself and
its Subsidiaries, hereby irrevocably waives (i) any right, pursuant to
Section 364(c) or 364(d) of the Bankruptcy Code or otherwise, to grant any Lien
of equal or greater priority than the Liens securing the obligations of the
Borrower and the Guarantors hereunder and under the other Loan Documents, or to
approve a claim of equal or

 

81



--------------------------------------------------------------------------------

greater priority than the obligations of the Borrower and the Guarantors
hereunder and under the other Loan Documents, except as permitted under the
Interim Financing Order and Final Financing Order, and (ii) any right, pursuant
to Section 363 of the Bankruptcy Code or otherwise, to use Collateral proceeds
or any other cash collateral (as defined in the Bankruptcy Code) in any manner
not permitted by the Loan Documents or otherwise without the consent of the
Administrative Agent and the Required Lenders.

[SIGNATURES BEGIN NEXT PAGE]

 

82



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER: DUNE ENERGY, INC. By:

/s/ Frank T. Smith, Jr.

Name: Frank T. Smith, Jr. Title: Chief Financial Officer

 

1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF MONTREAL, as Administrative Agent By:

/s/ Sue R. Blazis

Name: Sue R. Blazis Title: Managing Director

 

2



--------------------------------------------------------------------------------

LENDERS: BANK OF MONTREAL By:

/s/ Sue R. Blazis

Name: Sue R. Blazis Title: Managing Director

 

3



--------------------------------------------------------------------------------

LENDERS: CIT BANK By:

/s/ John Feeley

Name: John Feeley Title: Director

 

4



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

   Applicable Percentage     Maximum Credit Amount
(Interim Financing Order)      Maximum Credit Amount
(Final Financing Order)  

Bank of Montreal

     50.000000000 %    $ 1,500,000       $ 5,000,000   

CIT Bank

     50.000000000 %    $ 1,500,000       $ 5,000,000      

 

 

   

 

 

    

 

 

 

TOTAL

  100.000000000 %  $ 3,000,000    $ 10,000,000      

 

 

   

 

 

    

 

 

 

 

1